                Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 1 of 47




                  IN          HE         NI ED              A E DI                 IC    C
                               F           HE DI                 IC         F KAN A
CH I HA LMA K,                                               )
                       P ai iff,                             )
                       V.                                    )
     A E         F KAN A ,                                   )
LEGI LA I E ADMINI                             A I E         )
    E       ICE ,                                            )
            a d                                              ) Ci i Ac i         N . _5:20-c -04084-EFM-TJJ_
        M DA , i hi            fficia ca aci      a          )
Di ec            f Legi a i e Ad i i             ai e        )
Se ice ,                                                     )
                       Defe da       .                       )
                                                             )

                   LAIN IFF HA LMA K    E L IN          FM                                          I N
                         F    EM    A    E   AINING   DE
                            AND   ELIMINA   INJ NC I N

COMES NOW P ai iff Ch i Ha                            a     ,a   ea i g            , he eb    e    ec f

e       e        he C               ejec Defe da            O        ii      P ai iff        M i     f    Te       a

Re       ai i g O de a d P e i i a                    I j   ci       (See Defe da        Re          e    M i      )

(D c e N . 14) (he ei af e                     Defe da       O        ii    )a dg a          he M i       f

Te          a     Re         ai i g O de a d P e i i a                I j   ci    . (See P ai iff Ha           a

M i         f     Te          a     Re    ai i g O de ) (D c e N . 5) (he ei af e                  TRO ) P ai iff

Ha          a               ide f        i g    ae e        a d a h i ie :




                                                            Page 1
               Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 2 of 47




                                                                     I. IN         D C I N

       1.          The C            ai      i           he ab          e ca i          ed    a e         a fi ed             Dece be 16, 2020

     ee da age , i c di g c                              e       a         da age , e             i ab e e ief, i c di g dec a a

a di j          c i e e ief, a a d f a                           e fee if c                 e i e e        e ai ed b P ai iff

Ha         a     ,a de     e       e       fc             agai              he a ed Defe da                    , a egi g              g i ga d

 e ea i g i a i                f Ti e II f he A e ica                                  i h Di abi i ie Ac , 42 U.S.C.

12131-12134                . (he ei af e                 ADA ) (See C                       ai ) (D c e N . 1)

       2.          P ai iff Ha              a           ,a           a ified i di id a              i h a di abi i                   de Ti e II f

he ADA, i e            e ie ci g c              i        i g i ai                  f he a . P ai iff Ha                          a     ha          a di g

               e hi c ai    , a d hi c ai                        a e                   . The           ic a d                 ed cha ge

     ffe ed b Defe da                  d                 ee          he hea        b    de         e    i ed        de                ae              e .

M e        e,     hi e         e       i ed             defea                  e , P ai iff Ha                  a        c       i    e

e    e ie ce he de ia              f effec i e c                           ica i       a de         a    a ici a i            i       he e ice ,

     g a        , a d ac i i ie          ffe ed b                he Defe da             .

       3.          A       e f he Defe da                              e ice ,              g a        a d ac i i ie , he                   i e

b adca i g e ice ha e a                             a        had he ca abi i                             ide ea - i e ca i                       i g. I

hi TRO, P ai iff Ha                    a            e        e        he c              de        he Defe da                 e ab e he

a ai ab e ea - i e ca i                    i g               ha P ai iff Ha                   a         i be ab e            c               ica e

effec i e        a d a ici a e e                    a        i       he c      e       2021 Legi a i e Se i                      .

       4.          Whi e he fai                         a e affi            a i e ac i                 e ab e he a ai ab e ea - i e

ca i       i ga d          d ce he e                    e ed           a     c i            e i i a e di c i i a i                     agai

P ai iff Ha            a               a                Ti e II f he ADA, he a e h di g bac a                                             i ia      aid




                                                                            Page 2
                Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 3 of 47




a d e ice a d de a di g P ai iff Ha                                         a            e    e        f          a e      ecific ADA

acc             da i         bef e he ac . Beca                       e f he e de a d f                           a e    e      e    , he

    h      ha      he ha e he               i a ea               h i                d ce a d f                  i h he e       e ed

acc             da i        .F             ea , P ai iff Ha                     a        ha         b i ed               i e e        e     f

    ea - i e ca i            i ga d        a       c i             gai effec i e c                         ica i       acce         hei

    e ice ,        g a        , a d ac i i ie .

           5.       I a          f hi      i e, Defe da                 ha e             ac ed              hei           i e a d de ied

P ai iff Ha              a       e    a acce                 a         i e b adca i g e ice , a                          e a a a chi ed

a di a d ide fi e , a                     e ice ,                g a    , a d ac i i ie . Thi ha bee a h                             i ia i g,

deh        a i i g, a d               ece a          e       e ie ce. Had he Defe da                             bee     eadi       acce ib e

         ide P ai iff Ha              a        i h he e                e ed a        i ia      aid a d e ice , a                    ega

    e    i ed      de Ti e II f he ADA, he                              d           ha e           ai ed he i j               ie a d be f ced

        b i g hi        a e           hi C           .

                                                    II. NA              E       F    HE MA                  E

           6.       P ai iff Ha                a     fi ed M i              f       TRO           Ja        a     21, 2021. (See M i

f       TRO) (D c e N . 5)

           7.       The Defe da                fi ed a Re                   ei O              ii                he TRO (he ei af e

    Defe da            Re            e)     Feb          a       4, 2021. (See Re                      e        M i     ) (D c e N . 14)

           8.       P ai iff Ha                a     fi ed f           a e e         i        f i e              e            hi Defe da         '

Re           e, a d         a g a         ed hi e e               i      ih                    ii          . The dead i e f          hi     e

i 14 e          a da          Ma ch 11, 2021. (See M i                          f     E e          i         f Ti e       Fi e




                                                                       Page 3
                 Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 4 of 47




Re              e/Re         ) (D c e N . 16) (See O de                                M i            f     E e         i     f Ti e          Fi e

Re              e/Re         ) (D c e N . 17)

            9.          The e ice f                      ce              Defe da              T           Da        a cha e ged b a M i

     Q a h              Ja     a      25, 2021. (See D c e N . 8) (See Page 14, La                                           Pa ag a h i

Defe da                 O       ii        ) ( T da e, Da ha                            e e bee                      e       e ed. ) Defe da

T      Da fi ed a M i                           Di        i         Ma ch 11, 2021 a a a                                e     P ai iff

Ha          a       C           ai . (See M i                           Di        i ) (D c e N . 24) Beca                      e f hi , he

    a e          f hi        e ice f             ce       ha bee                         e .

            10.         P ai iff Ha               a           a ege bei g de ied effec i e c                                   ica i         a de         a

    a ici a i           i     he       i e b adca i g e ice a d a                                          f he a chi ed ide a d a di

fi e beca           e f hi hea i g di abi i . The e                                    i e b adca i g e ice a d a chi ed

    ide a d a di fi e a                    he e ice ,                   g a         , a d ac i i ie a e bei g c                              ed b        he

Defe da                     be a ai ab e                 he        b ic. The Defe da                       ha e bee a a e f P ai iff

Ha          a     ' di abi i          f     a ea                        ea ,           de         d ab              he e       e ed           difica i

      hei          icie , a d ecei ed hi                       e    e        f     a     i ia         aid a d e ice                     be             ided

g a       P ai iff Ha                 a     effec i e c                          ica i      a de            a       a ici a i       i        hei

     g a          , e ice , a d ac i i ie .

            11.         A      b ic e       i            ha     a ea                   ia e       e             e       e ha c                 ica i

    i ha          ica        , a ici a               ,    e be           f he            b ic, a d c                a i         i h di abi i ie a e

a effec i e a c                        ica i                  ih     he . 28 C.F.R.                       35.160(a)(1); A           b ic e         i      ha

f     i ha                   ia e a       i ia           aid a d e ice                   he e ece a                         aff d       a ified




                                                                             Page 4
              Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 5 of 47




i di id a              i h di abi i ie ... a e                        a                  i        a ici a e i , a d e j                        he

be efi         f, a e ice,                   g a ,              ac i i         fa        b ic e   i . 28 C.F.R.             35.160(b)(1)

         12.           T       i h a d di                   i a            a Ti e II ADA c ai , he                 ai iff                     a ege

    ha (1) [he] i a                a ified i di id a                     i h a di abi i , (2)       h    a e c ded f

    a ici a i          i           de ied he be efi                       fa     b ic e      i     e ice ,          g a              ,     ac i i ie ,

a d (3)        ch e c              i     , de ia        f be efi ,               di c i i a i           a b        ea                f a di abi i .

H                  .C                    D     '        C        ., N . 18-1075, 4 (10 h Ci . Ma . 5, 2019) (                                  i g

C                  .B                  . N.M. D                  H          , 646 F.3d 717, 725 (10 h Ci . 2011) (I                           e     a

       ai          a                   i ed)

         13.        The P ai iff Ha                         a        i         a ified a a i di id a           i h a di abi i , a                       he

Defe da            d               di         e. Sec        d ,i i                  di       ed ha P ai iff Ha                       a    i          a ified

      a ici a e i              he            i e b adca i g e ice. Whi e ad i i g ha                                        he           i e

b adca i g e ice a e                                c            ia         i h he ADA i            h e, he Defe da                        a g e ha

      i e b adca i g e ice                                  ide P ai iff Ha                  a      i h be efi          i       e             f

     ea i gf       acce . The Defe da                             a e                a g e ha P ai iff Ha                        a            i         be

ab e          ee       he e             high de ibe a e i diffe e ce                         a da d f he i e                i        a

di c i i a i               c ai .

         14.        Defe da                   a e           ha P ai iff Ha                   a    d e         de                 a e ha he ha

a c ea a d                 e   i        ca    igh           e ief i c di g ha                     gh i hi C                     ai       a d TRO.

         15.        P ai iff Ha                     a       ha           a di g beca          e (1) he    i e b adca i g e ice

i       e i        ha e bee                    -c           ia            i h Ti e II f he ADA f              ea        a d 2) he e

      ic d e               add e             hei            c            ia ce      i h he ADA f he                i e b adca i g




                                                                               Page 5
               Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 6 of 47




    e ice a d                e i          a chi ed a di a d ide c                              e     , c          i i g f he ac i i ie

i c di g he egi a i e                                  ceedi g i          he c            i ee                        i hi       he Ka    a Sae

Ca i         [,] (See            4i C                  ai ) 3) a d he e                   e      f   c            e    a          da age i                   e

         ed.

                                               III.    C                          E F HE KAN A
                                         LEGI LA I E INF                         MA I N E  ICE                                         EM

          16.           Ka           a Legi a i e I f                 ai          Se ice S                   e    (he ei af e            KLISS )

i c de a                aj       c             e        ha           ide     he abi i                        ea       a di a d i            a c          e

      i e. (See E hibi #8-10 f D c e N . 1-1 (Page 19-21 f 34)) ( A                                                              i c ded i          hi

b dge a e he c                                         he Ka     a Legi a i e I f                            ai       Se ice S            e ,       hich

i c de          he       eb i e f              he Legi a             e a d he                 ea i g f egi a i e                       ee i g                he

    eb. ) Thi            aj          c             e    i             a           i e b adca i g e ice a i                                e ai                   he

KLISS. I            ece              ea , he Ka               a Legi a             e' b dge , i c di g                           e a i ge       e        e f

    he KLISS, ha e a e aged a ea                               $20         i i        a        a     . (See E hibi #8, #9, #10 i D c e

N . 1-1 (Page 19-21 f 34))

          17.           U i he COVID-19 a de ic,                                          , if        a , egi a i e                    ceedi g

     ace a     he Ka             a S a e Ca i                 . The Defe da                   ha e de e                ed a d i          e e      ed

    e a ae          ea i g                af             f      b ic ad           i       : he Ka             a Legi a             e     eb i e f

a di -              c        e       , a d he Y              T be Cha            e1f          a di       i       a c         e   .A      ha i

    ece a       f                e       e     acce           he e                ea i g             af               f ee f cha ge i               ha e

acce           a i e                 e -e ab ed e ec                 ic de ice.




1
    KS Legislature, ( YouTube Channel ), https://www. outube.com/channel/UC_0NO-Pb96CFABv DwXAq8A


                                                                            Page 6
                      Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 7 of 47




              18.        I i         c ea a      hi       i e      he     he egi a                    e cha be          bega       c       ai

a di          i       a e     i     e       ha c      d be         ea ed a d                  b i hed             he Y       T be Cha           e

e ab e                e be         f he      b ic         b e ea df                     he egi a i e                    ceedi g f           each

    f he                 a e egi a i e cha be . F                             ea              i             he    b ica i        f hi Ka            a

Ci        S a a ic e i Feb                  a       2019, he egi a i e c                          i ee                  e e fi ed b

Defe da                 LAS a d Defe da               T      Da         i h a di e                i     e        ha b adca         a di -

c         e       f          he Ka      a Legi a i e              eb i e f     Ka          a ci i e                 i e         . (See      36 i

C             ai ) (See E hibi #5 f D c e N . 1-1 (Page 8-9 f 34)) ( O                                                   he H      e f

Re        e e          a i e a d he Se a e a e ca ied i e ia Y                                    T be. C              i ee hea i g ,               he

    he ha d, a e a ai ab e                            h     gh          i e a di . ) D                 i g hi      i e e i dj                   i

he COVID-19                        b ea , i      a                 ib e       e           e           a ici a e a d e gage i                he e

egi a i e                    ceedi g i a i             a    e i g i ce he e                       a          a    aj     c         e        f

KLISS de ig ed                      a         hi .

              19.        I i       ei e a ed ha           he Defe da              did              c              i h Ti e II f he ADA

    he        he de ig ed a d i                     e e     ed he e           i e b adca i g e ice b e                                     i g ha

he e e ice a e eadi                           acce ib e           i di id a               i h a hea i g di abi i . Whe                      he

a di          i       a c      e        a       b i hed           he Y     T be Cha                    e,          f h e ide             had

a             a ic ca i             ge e a ed f            he     b Y        T be' f ee ca i                     i g e ice . The e

    ide ,             i ha         a ic ca i          ge e a ed b            he       f       a e, fai                   ide P ai iff

Ha            a          i h effec i e c                  ica i     a de          a       a ici a i              . Ma        f h e a chi ed

    ide       a e        i a ai ab e          ih           he a          a ic ca i                i g beca        e he did               ai f       he

c     di i                   igge Y         T be' a             a ed c ea i               f he ca i               . The e ide          c        i   e




                                                                        Page 7
                   Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 8 of 47




    be acce ib e                          e be         f he      b ic     ih             he ca i              i g            e c de P ai iff

Ha            a      beca         e f hi hea i g di abi i . E e                              h    gh a a di c                     e     ha bee

a chi ed                he        eb i e f he Ka                a Legi a                e,        a        i ia     aid               e ice ha e bee

         ided           a         e            e effec i e c              ica i         a d            e          ee         a    a ici a i           f

P ai iff Ha                   a       .

              20.       Whe COVID-19                         ead i       he U i ed S a e , he Defe da                                    ad      ed he

    ece a           hea h g ide i e ,                     hich i c ded he e                      i e e                   ai ai           cia

di a ci g. The Ka                          a Legi a            e e ab i hed he                    e f ide c                  fe e ci g ia he

    f        a e     af               Z              e ec ed fficia        a d egi a i e                     aff c           d a ici a e e                    e

a d e gage                  i h each            he . The Defe da                  b adca ed he c                         e       fZ            e i

he Y                be Cha            e . Ma              f he e ide          ha c               ai     he c         e           fZ            e i        a e

ca i          ed a               a ica          b Y          be. The Ka            a Legi a                  e'      eb i e d e                 fea           e

ca i          i g            a        c i            f he a di -          c        e         f he e Z                    e i          . (See Page 1 f 3

        Re                  he Ka           a Legi a i e C               di a i g C                   ci , Ka       a Vi              a S a eh            e

P jec , b T                   Da [ ]a d A a Wei [,] f he Da E hibi B i D c e N . 14-2 (Page 8 f

198)) ( Z                    a            ed h        gh a e Ma ch, A              i a d Ma f                      egi a i e c                 i ee

    ee i g           he e a               a ici a              e e e          e         he ide c                  fe e ce a d he c                    i ee

                  e e             ed. The Z                     e    a            ed he               ea i g f he ide c                        fe e ce

    ee i g              he Legi a                    e' Y    T be Cha             e f             b ic ie i g. We a                       e e ab e

        ea        he a di                         eb i e a di a chi e                    e . The e                 ee i g                ed fai               e

c        ide i g he h                          i e     e had         e a ea di                    e e             he ech               gie . Legi a

a d          aff ee ed                    ad         he     e f he Z                     e            ih               ch             b e. )




                                                                          Page 8
               Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 9 of 47




          21.           B       he e d f he ea 2020, he Defe da                                  i i ia ed he              difica i         f he

KLISS          i h he $2.74 Mi i                       Ka     a Vi           a S a eh            e P jec             e ab e he e ec ed

egi a               a d         aff f he egi a                e           ac i e      a ici a e i a                  i e i      a

e    i          e       . Acc di g            hi            difica i         , hei     h ica              e e ce i              ge    e     i ed

i    ide he cha be                   a dc              i ee                  f he egi a           e. (See N . 1-19              de

S ecifica i                 f   Vi     a S a eh               P jec                Page 13-14 f 19 f E hibi E i D c e N .

14-2 (Page 39-40 f 198))

          22.           Thi $2.74            i i       d     a            jec i c de i            a i ge         i     e      ca ab e f

     ea i g ide a d a di                       i a          hi ee            e a a ec            i ee            ,           egi a i e

cha be , e c                    fe e ce a d            ai i g                  a d                    i     he i i         ce    e . (See

Page 6 f Defe da                      O        ii          ) Wi h he e                 difica i            f he KLISS, he e ec ed

egi a           ,       aff f he egi a                  e, a d            e be        f he       b ic ca e gage i                    - a

ac i i ie b e gagi g i                         i e i             a     e i          a ac i e a ici a                   hi e      i g hei

e    i    e         ,    ch a c               e , a                  ,a d       he e ec           ic de ice . (See Re                       he

Ka       a Legi a i e C                    di a i g C                ci , Ka        a Vi     a S a eh            e P jec , b T              Da [

]a d A a Wei [,] f he Da E hibi C i D c e N . 14-2 (Page 21 f 198)); (See                                                                  de

Objec i e               Page 2 f 19 f E hibi E i D c e 14-2 (Page 28 f 198)) ( The Ka                                                 a

Vi       a S a eh               e      jec     i a                   he      b ic      a ici a e i           he Ka         a Legi a i e

     ce    f            a        he e i       he       ae            i g i         a ech         gie . The i           a ech           gie

    i c ea e a ec               ee     i           e        ha        i a            egi a        ,       aff, a d he         b ic

i e ac f                a           ca i           i g ide , a di , a d ha ed c                              e   c ee        . The

S a eh          e Cha be               a dC                i ee                    i be e    i     ed       ih        fe i      a     ide




                                                                           Page 9
                Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 10 of 47




c     fe e ce                  e         ha     i e ha ce             a         a e c a d           ee acce ibi i                     a da d . Thi

    i a            e           e e i                f         a       he e c             ec i i    a d he ech                    g i a ai ab e.

The ide a d a di                          f ide c            fe e ce        i        he [ ic]      ea ed               he        b ic e            f

      i i ed           b ic ie i g a                    g    ih       he    egi a i e              ceedi g             de e i i g              f            e

     ea i g e ice                        i i ed b           he Legi a           e. )

           23.         The c              a i           be    ee bef e a d af e                    he g ba         a de ic i dica e                    ha

he egi a                   ,       aff f he egi a                 e, a d he              e be       f he          b ic       e e          ab e

    b e e he egi a i e                          ceedi g           h       gh he            i e b adca i g e ice b                           e e

     ab e        di ec               a ici a e i             he e egi a i e                  ceedi g         e         e . Wi h he addi i

    f e     f     ci           a c             e              he KLISS h                 gh he $2.74             i i        d     a       jec , he e

e ec ed egi a                       a e            ab e           e    e        a d i          a    di   e e a d a ici a e i                       he

egi a i e ac i i ie . A                        he       igi a ech               gica c              e    , he              i e b adca i g

    e ice c            i       e              ide he           b ic ie -                 acce , de       i i g P ai iff Ha                  a          a d

    he i di id a                     i h a hea i g di abi i                     f effec i e c                ica i          acce        a de       a

    a ici a i              i       he a e egi a i e                    ceedi g .

           24.         P ai iff Ha                  a        fi ed he TRO a d e hibi                         e         e ha           he ea - d

      i e b adca i g e ice, a a c                                      e          i ha               e f                        idi g     b ic acce ,

i f         c          ia            i h he ADA. The                            ed       de a ached               he TRO i                 ai          ed

      he        ecific c                  e        f he KLISS                        a    he       i e b adca i g e ice . Thi

c           e      c           i     e        be        i i ed af e        he $2.74 Mi i                Ka       a Vi           a S a eh           e

P jec           ha bee c                      e ed. The                ed        de       f P ai iff Ha                a        d e       i e d




                                                                           Page 10
                Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 11 of 47




i        ai , e       ai ,         i e fe e            i h he           he c                 e         f he KLISS i                   ch a       a a

affec       he        e ai             f he egi a i e                       ce e i Ka                a .

                                       I .       E          E           F      ADA ACC MM DA I N

           25.        The Defe da                     a g e ha               he ADA d e                    e       i ea            b ic e    i             ad

a          a ic a f                  f acc                 da i    [ a d ha ] he Legi a                            e a ead ha a                       ic     f

    ffe i g ADA acc                     da i                      e     e [.] (See Page 2, Fi                        C         i     i g Pa ag a h

i Defe da                  O         ii      ) The add ha                    he a ead ha e                         icie i           ace ha P ai iff

Ha          a         e       e ed      i hi          he C            ai      a d he TRO. Addi i                     a      , he Defe da

a e            ha a           ic       a ad           ed b        he Legi a i e C                    di a i g C               ci       Dece be 19,

2018 f           Defe da           T      Da               be a    h i ed                                 a d i               i g he             ai          f

egi a i e                 ceedi g         ade a ai ab e                      he I    e       e , i c di g add e i g c                            ce

ab         acce ibi i . (See Page 7, Fi                               Pa ag a h i Defe da                           O          ii      ) The a g e

    ha     hei            icie a e i c                 ia ce        i h he ADA a d ITEC P ic 1210. M e                                            e , he

a g e ha P ai iff Ha                             a      d e             de            ae g            d i e ih d f bei g i j                          ed i

    he f         e. The Defe da                      a g e ha Defe da                    T           Da        a         de        he di ec i              f he

Legi a i e C                  di a i g C               ci (he ei af e               LCC ) a d a e                    ha       he fede a a                  ha

         bee      e ea ed              i a ed. The Defe da                      c        i       e         ai ai          ha P ai iff

Ha          a     i       e    e i g                 difica i           ha           df           da e         a     a e           he a          e f [ he

     a e egi a             e ]         g a             ac i i . (T                               hi e      i e a ag a h, ee Page 12-13

i Defe da                  O         ii      )

           26.        The ITEC P ic 1210 had bee i                                    e e            ed        g bef e P ai iff Ha                         a

had c           ac ed he Defe da                       f        he fi        i e. (See               35 i C             ai ) The Defe da




                                                                            Page 11
               Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 12 of 47




a     ac            edge hi fac . (See Page 4, La                       Pa ag a h i Defe da                           O         ii      ) ( [...]

c     i e           i h he S a e P ic (ITEC P ic 1210) ha                                            a e ech          g          jec     be

ADA-c              ia     , [ ] ); (See Page 9, Fi                  C        i        i g Pa ag a h i Defe da

O       ii         ) ( S a e ech          g           jec     a e e              i ed      be ADA-c              ia       a     e ITEC

P ic 1210. ); (See                 3 i Dec a a i              f A a Wei ) (D c e N . 14-3) ( A                                  ae

ech            g         jec   f              icie ad         ed b           he I f           ai       Tech           g E ec i e

C      ci ( ITEC ), i c di g ITEC P ic 1210 Re i i                                         3,      hich i c de             he          i i

ha : 6.1. A e i                ICT ha be acce ib e                          a d         ab e b i di id a                  i h di abi i ie i

acc da ce               i h fede a a d         a e a . ) (I             e        a        ai           a          i ed)

        27.          Ha i g he            icie i            ace i                he a e hi g a c                          i g    i h he .

The Defe da                ha e ef       ed       c               i h he ITEC                   ic         g bef e P ai iff

Ha         a        e     e ed ha        he ADA              -c             ia           i e b adca             e ice be eadi

acce ib e f             P ai iff Ha           a       a d     he             i h hea i g di abi i ie . Agai , he

Defe da             a g e ha         he ha e            icie i              ace, b        d                 ide e ide ce f h                  he

a ec        e             ee i g he e          i e e              f he ADA a . Addi i                      a     , if he had adhe ed

      hi ITEC             ic , he        i e b adca i g e ice                                   d ha e bee        eadi          acce ib e

i di id a               h ha e a hea i g di abi i                   a d P ai iff Ha                    a              d         ha e eeded

       b i a e             e   f    acce ibi i               de      he ADA. I                ead,                , he Defe da

a e        c            i ed       acc         da e i di id a                        i h a hea i g di abi i .

        28.          The Defe da              ad i          Defe da              Legi a i e Ad i i                a i e Se ice

(he ei af e             LAS ) a d Defe da              T       Da a e e                       ib e f           e a i g hi              i e

b adca i g e ice , a                     he       ea i g c                       e      f KLISS. The ADA age f he Ka                           a




                                                                  Page 12
             Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 13 of 47




Legi a            e           eb i e c ea                   ae         ha LAS i            e          ib e f      ecei i g ADA e               e     .

(See        15 i C                    ai ) (See E hibi #1 f he D c e N . 1-1 (Page 3 f 34))

            29.           Wi hi           he c         e        f he            ice f            a      diffe e        egi a i e c                 i ee ,

he e a e he c                                      ed i            ci           f        he ADA e        e       : A      i di id a           i ha

di abi i              a       e       e       acc              da i        i         de        a ici a e i c                i ee        ee i g .

Re      e         f       acc                 da i         h       d be         ade a ea                         i g da         i ad a ce f he

    ee i g b c                ac i g Legi a i e Ad i i                               a i e Se ice a (785) 296-2391 TTY: 711

(See a B                        f E hibi #14 f he D c e N . 1-1) (See B                                                fH        eC           i ee

Age da2) (See B                                f Fi         Page f J i               C         i ee      Ad i i          a i eR e a d
                      3
Reg a i               ) (See B                        f Se a e C                    i ee4)

            30.           I     he Defe da                     O           ii       , he Defe da             d                  ide a         he

a e      ai e e                               e    i ie            h            he ADA e         e           h    d be e                     ha a

    e   e ed              difica i                    acc             da i           ca be g a         ed        i di id a          i h di abi i ie .

F       he            e, he e i                   g ie a ce                ced       e h              be i       ace f          he a

acc           da i                e       e       ha bee de ied.

            31.           The          i a ea              h i         f       g a    i ga d             idi g he ece a                  a    i ia

aid a d e ice f                           P ai iff Ha                  a        a d       he     i h di abi i ie            e       i h Defe da

T       Da . (See               15 i          he Dec a a i                  f Th          a (T    ) A. Da (he ei af e                   Dec a a i           f




2
  House Committee Agenda,
http://www.kslegislature.org/li_2020/b2019_20/committees/ctte_h_ta _1/documents/agenda/weekl /20200517.pdf
3
  Joint Committee on Administrative Rules and Regulations,
http://www.kslegislature.org/li_2020/b2019_20/committees/ctte_jt_rules_regs_1/documents/agenda/weekl interim
/20191120.pdf
4
  Senate Committee,
http://www.kslegislature.org/li_2020/b2019_20/committees/ctte_s_assess_ta _1/documents/agenda/weekl /2020
0209.pdf


                                                                                Page 13
                Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 14 of 47




T       Da )) (D c e N . 14-2) ( I a                                  de ig a ed e                        h        ADA acc                  da i

    e   e       a e        be e             . ) Rei e a ed a d a ce ai ab e, Defe da                                   T          Da        a d a        e
                               5
a a         b ic ffice                 e            ib e f       ecei i g a d ac i g                  ADA e               e       a a

ad i i            a i ed               f       i di id a              i h a di abi i             h        i he             a ici a e i a d

be efi f                he e e ice ,                       g a        , a d ac i i ie i              he        b ic i e e . LCC ha

a       i ed Defe da                       T        Da       ca                  he e            ibi i ie          f           idi g ADA

acc              da i          a            e f hi ad i i                  a i ed         ie f       he Ka          a Legi a                e. (See Page

8, Fi           Pa ag a h i Defe da                              O         ii     ) ( LAS a d i            Di ec              T       Da ca

ad i i            a i ed           ie f             he Legi a              e          di ec i         f            he LCC. ) The fai               e

    e       d           difica i                e     e      a d he fai               e     i    e e               he a        i ia     aid a d

    e ice        ha      e e e                 e ed b        he i j            ed a         e ea d             i be a          ib      ed       Defe da

T       Da . Addi i                a       , he ADA i                  e         -de egab e d             ie           Defe da              T      Da

            di c i i a e.

            32.       Af e P ai iff Ha                           a         ade a e          e              a              he Ka         a O e

Rec d Ac , Defe da                             T      Da         ef     ed b de           i ga       e         e                  d ce a d f           i h

    a   c i           fa       he a di               ec di g f                  he 2019 Legi a i e Se i                        . (See       39-41 i

C           ai ) The Defe da                          T      Da i              i ed P ai iff Ha                a           a      ee i g        di c

P ai iff Ha                a               acce        e     e        . (See Page 2 f 2, Fi                Pa ag a h f he E hibi #7 i



5
 D            .A       , 234 Kan. 484, 673 P.2d 86 (Kan. 1983), concluded that the essential characteristics of
public office are: (1) a position created b statute or ordinance, (2) a fi ed tenure, and (3) the power to e ercise
some portion of the sovereign function of government. Essential elements to establish public position as `public
office' are: position must be created b constitution, legislature, or through authorit conferred b legislature,
portion of sovereign power of government must be delegated to position, duties and powers must be defined,
directl or impliedl , b legislature or through legislative authorit , duties must be performed independentl without
control of superior power other than law, and position must have some permanenc and continuit . D                 at
503 (Internal quotations retained)



                                                                               Page 14
                  Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 15 of 47




D c e N . 1-1 (Page 18 f 34)) ( We                                             d i e               ee       ih                    f     he di c

c        ce            if               a       ag eeab e a a ge e                     ca be            ade. ) Acc di g                     he Defe da          '

O             ii            , hei           ee i g           i h i di id a             i h di abi i ie a e                    ea ed a i e ac i e

      ce           e i                      de     he eg a i               f Ti e I f he ADA. (See Page 8, La                                  Pa ag a h

    f he Defe da                            O       ii       ) ( The Legi a                e                        ee       he eed         f di ab ed

i di id a ,                             idi g ea             ab e acc              da i            h        gh a          i ia        aid a          ia e

 he i di id a                       e       e            eed               e    e      a       e       he           ice h             gh a i e ac i e

      ce , a c                      e           a ed b       he ADA. ) The Defe da                          e       ha i ed            i hK          .N

H                           D       .       C                  , 451 F.3d 274 (1               Ci . 2006) i                  de         a g e ha a

 e        e            a        ece a                    igge       he a       ica i           f he ADA                  a    i             e . (See Page

19, C              i        i g Pa ag a h f                     La      i Defe da                  O            ii        ) ( The ADA          ea       ab e

acc                    da i             e       i e e           a       d e            a                e               igge ed b a e          e .)

(I       e     a                ai                 i ed) Acc di g , P ai iff Ha                                 a        fi ed          e      ADA

 e        e        f         acce                 he        i e b adca i g e ice a d he a chi ed a di -                                               c     e

     e        he a                          ea . A          he e      e         e e            ed d                 b     he Defe da           .

              33.               D       i g hi Dece be 2019                        ee i g, a ag ee e                          a        eached ha      he

Defe da                     T       Da                 de       e effec i e c                      ica i        a de              a    a ici a i      a e

          ided              P ai iff Ha                  a      d    i g he 2020 Legi a i e Se i                                  . (See      46-47 i

C             ai ) H                e e , Defe da               T         Da did               adhe e                   he ag ee e          b fai i g

 i e          c                     ica e         i h P ai iff Ha              a       he          ef    i g                     ide effec i e

c                  ica i            a de           a     a ici a i              P ai iff Ha                     a        d    i g he 2020 Legi a i e

Se i           . (See Page 1-3 f he E hibi #13 i D c e N . 1-1 (Page 26 f 34)) D                                                                   i g he




                                                                               Page 15
            Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 16 of 47




    g i g 2020 Legi a i e Se i                          , Defe da             T           Da de a ed P ai iff Ha                         a       '

 a    c i      e     e            de        he ADA,             hich Defe da                 T        Da        he       ef       ed     h               . (See

Page 1-2 f he E hibi #15 i D c e N . 1-1 (Page 30 f 34))

        34.        The Defe da                        a e ha P ai iff Ha                         a        ha              ade a e            e           f

acc         da i         i ce he             a        f he 2021 Ka                a Legi a i e Se i                               Ja    a        11,

2021. (See Page 11, Fi                     Pa ag a h i Defe da                              O            ii     ) ( Ha         a       d e

a ege ha he           ade a e               e     f       acc            da i             i ce he          a      f he 2021 Ka               a

Legi a i e Se i                       Ja     a        11, 2021. ) The Defe da                            a g e ha P ai iff ha

      ided a bi      f i e e . (See Page 11, Fi                                  Pa ag a h i Defe da                          O         ii           )

( Nei he      he M i                       Ha         a         affida i              i         a         a ic a bi                fi e e                    ha

ca e bef e he Legi a                        ei        he Ja         a        11-15, 2021 e i d ha he                          a         ab e

 a ici a e i ,               ha       a          bjec           a       c i ica , i e- e                 ii e        ceedi g d              i g ha

 ee . ) Defe da              T        Da          a ed ha he e e                          ecei ed he Feb             a        18, 2019 e e ,

 hich e       e ed ha             he             i e b adca i g e ice be eadi                                    acce ib e f            P ai iff

Ha      a     , a d ha Defe da                        T     Da           a       he e e              a     i c ded            i h a ega fi i g b

[P ai iff Ha             a    .] (See            20 i Dec a a i                    fT           Da ) (See E hibi #4 f D c e N .

1-1 (Page 6-7 f 34))

        35.        Addi i         a       , Defe da             T        Da ac                  edge          ha P ai iff Ha                   a             had

e     e ed     a     c i          f        he a chi ed a di c                         e               a           he Ka           a O e Rec d

Ac , K.S.A.        45-215                  ., (he ei af e               KORA ). (See                 21 i Dec a a i                    fT        Da ) I

acc da ce          i h K.S.A.              45-218(f), a e               e             a be cha ged                   e    i ed              a a

ad a ce fee i            de           gai acce                      c       ie    f        b ic ec d . Ti e II f he ADA




                                                                        Page 16
                      Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 17 of 47




    e           i e     ha        a     c i i                    e ice ca            be cha ged                  P ai iff Ha                     a       a a

a           i ia        aid            e ice. 28 CFR                   35.130(f) ( A               b ic e        i            a              ace a         cha ge

a a ic a i di id a                                 i h a di abi i                    a         g            f i di id a                  i h di abi i ie

c           e     he c             f     ea            e ,        ch a     he            i i           fa       i ia         aid                 g a

acce ibi i , ha a e e                                   i ed               ide ha i di id a                              g              i h he

            di c i i a                       ea        e          e    i ed b       he Ac                hi          a . ) Acc di g                      he KORA, b

de              i g P ai iff Ha                    a         '     e   e   f        he e           a    c i          , Defe da               T       Da

i e              i    a       i          ed a di c i i a                        e        ic i            acce                     he a chi ed a di fi e

    ha c              i       f egi a i e                        ceedi g . (See           41 i C                 ai ) (See               22 i Dec a a i                    f

T               Da ) F            he          e, he Defe da                         i c                e hei de a d                      f       a e      e     e

be              e f he            ea         ab e a d a                    ia e acc                    da i                  ffe ed          P ai iff Ha              a        .

(See Page 12, Fi                         C         i       i g Pa ag a h i Defe da                                   O            ii    ) The Defe da

i           ead a e c ea i g                       ece a               b ac e f            P ai iff Ha                        a        b i       i g he e

de a d .

                  36.         F        he 2021 Legi a i e e i                             , he Defe da                        a ea e              i g            if        he

        i       ADA e             e     , i c di g h e f                        a         c i          , beca        e he e e                e       c     ai       he

    e             "100% acc             a e" a d "e                    e ". (See Page 25, Fi                         Pa ag a h i Defe da

O                ii       )F          he ,     hi e he Defe da                       a e                    di ega d a d e i i a e a                             e i

ADA e                   e      , he i          i           he e            be e            e       e        f            P ai iff Ha                 a    af e        he

2021 Legi a i e Se i                                   ha c              e ced. (See Page 11, Fi                             Pa ag a h i Defe da

O                ii       )




                                                                                    Page 17
                      Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 18 of 47




              37.             A          e f     he              i e b adca i g e ice                           ffe ed              he           b ic, he             eb i e

    f he C-SPAN e e i i                              e                    ide e ce i                  a        acc        a e ea - i e ca i                          i gi

hei           ide           a d          b i he          a       c i              e       e ha i di id a                          i h hea i g di abi i ie

    i be ab e                   acce           he a e i f                ai             ha       he         ih            hea i g di abi i ie

ecei e. (See                      5 i E hibi #1 f D c e N . 5-1 (Page 3 f 7)) Addi i                                                     a       ,        he        ca

g       e             e              ide ea - i e ca i                    i g. (See              24 i C               ai ) The e e a                            e

c       fi            ha        he Defe da               a e ca ab e f                     d ci g ea - i e ca i                              i ga d              b i hi g

    a        c i                be        i a         acc        a ea         e        e ed b P ai iff Ha                           a        .

              38.             A a ide               e, Defe da            T            Da a e                  ha P ai iff Ha                             a         e e ha

    ade a                 a e        e    e     f     effec i e c                       ica i         acce . (See               22 i Dec a a i                           f

T            Da ) Whi e hi i a b a a                                   fa e           ae e        b Defe da                   T         Da , P ai iff

Ha                a         e     e ed f         a       a       c i          a        ee i g he d b            he Legi a i e C                               di a i g

C            ci           A       i 8, 2020. (See                53 i C                ai ) P ai iff Ha                       a          e       af              -

e ai                  Defe da             T      Da c             ai i g a e                 e    f       he      a       c i           f hi          a e            ee i g

he d b                he Legi a i e C                    di a i g C                   ci . (See       54 i C                  ai ) Thi                    ee i g he d

b       he Legi a i e C                        di a i g C                ci a ed 1 h                      a d 22          i         e            g. (See E hibi

#3 f he D c e N . 1-1 (Page 5 f 34)) Af e P ai iff Ha                                                                 a         e       af                       e ai ,

Defe da                   T        Da f a             ef         ed           d ce a d                    ide a       a       c i        f           hi         ecific

    ee i g he d b                    he Legi a i e C                    di a i g C                ci . (See           55 i C                     ai ) Thi ha

bee           he a              f iea e                      c            ica e           i h he Defe da                        ega di g he

        c              ia            i e b adca i g e ice a d he a chi ed a di                                                      ec di g a d ide .




                                                                                  Page 18
             Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 19 of 47




         39.     Af e         ef    i g           e           d            a d he de               i g P ai iff Ha                      a          e     e        ,

he Defe da             did          ffe P ai iff Ha                             a        a        he a          i ia       aid

acc          da i                   ide       ea i gf                  acce         f        P ai iff Ha              a            be efi f                  he

     i e b adca i g e ice . (See                              41, 51, 55, a d 59 i C                             ai ) I            ead f               hibi i g

di c i i a i          , he Defe da                a e eg ega i g P ai iff Ha                                      a       beca         e f hi hea i g

di abi i       b de a di g ha he                              ide a i                   f ce ai bi          ,c            i ee         ee i g , a d

a      hi g e e egi a i             - ide             hich         a be e                i ed f        he Defe da                        ac . (See Page

10 i Defe da              O         ii       )( A h                gh Ha                 a        e    i    ed         Da i                e e ai ha

he     a f          i g bi     , Ha           a           e e ide                ified a              ecific bi           he       a f         i g

 e     e ed a i a ce e a i g                          h e bi                   . ); (See Page 11 i Defe da                             O       ii        )

( Nei he       he M i                   Ha            a        affida i                  i        a         a ic a bi                  fi e e               ha

ca e bef e he Legi a                     ei        he Ja               a        11-15, 2021 e i d ha he                            a         ab e

    a ici a e i ,         ha        a        bjec             a            c i ica , i e- e                ii e           ceedi g d            i g ha

    ee . ); (See Page 10 i Defe da                            O                ii       ) ( Ha         a         M i            fai          ide       if a

i e- e         ii e     a e        ega di g a bi hea d be                                ee Ja          a       11 a d Ja              a     15, 2021,

ha he ha            i ed                d e           a        i           e        i h he Y          T be ca i                i g. ); (See Page 10

i Defe da             O        ii       )( N          did Ha                    a       e e e         ai        h              h            d ci            f

e e      i ge          ceedi g          a     ece a                f            ea i gf          acce               he         ecific bi       he        a

ha e bee f              i g, bi             hich          e e e e ide                    ified. ); (See           22 i Dec a a i                       fT

Da ) ( M . Ha             a        e e         d          e    ha              h e bi            e e        a       ed     ef          i f     ai

ab       h e          ecific bi     . If he had, I                         d ha e                ided i . )




                                                                           Page 19
                 Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 20 of 47




            40.          The U.S. S                 e eC              ha di c            ed ab          he ADA' i eg a i                  a da e

a dc           c ded ha                he di c i i a i                f bidde              de Ti e II f he ADA i c de

      j        ified i       ai          f i di id a                 i h di abi i ie          O                . L. C, 527 U.S. 581, 582

(1999) The ADA b h e                                i e a           b ic e      i ie        ef ai f             di c i i a i         [ ... ] a d

    ecifica           ide       ifie        j        ified eg ega i               f e                 i h di abi i ie a a f               f

di c i i a i                [.] O                    (ci i g 42 U.S.C. 12132, 12101(a)(2), 12101(a)(5)) (I                                e     a

          ai           a               i ed)

            41.          The Defe da                  a e i               ha     he did               di c i i a e agai             P ai iff

Ha          a         beca       e P ai iff Ha                  a      ha              a      ed hi           igi a   e     e        f he e       i e

     i e b adca i g e ice a d he a di                                          ec di g a d ide                        ecific ce ai bi             ,

c          i ee        ee i g ,                 he       ecific egi a i e e e e                          i e     he       i . Bef e a

     b ic e       i      ca be e            i ed         de         he ADA                 ide a di ab ed i di id a a a                    i ia

aid            e ice, a            b ic e       i               ha e                 edge f he i di id a ' di abi i                  a d he

i di id a '                eed f       a acc                  da i     . R                    .L       A         , 500 F.3d 1185, 1196

(10 h Ci . 2007)

            42.          Defe da            T        Da ha            h          ha he ha bee a a e ab                          he b i

    eed f ca i              i gf         he           i e b adca i g e ice d                           i g he         h f Feb         a        2019.

(See        36 i C                 ai ) I addi i                , Defe da            T      Da ha             ha ed i ce Feb         a     2019

ha i ha a                   a      bee               ib e f     ca i           i g       be e ab ed f           he    i e b adca i g

    e ice a d ha                   a     c i          ca be            d ced a d               ided. I          he        d , if i       e e

          ib e               ide ca i           i g             d ce a d               bi h       a     c i     ,i         d be i             ib e

de e         i eh                  ch he e e ice c                     . (See E hibi #5 f D c e N . 1-1 (Page 8-9 f




                                                                           Page 20
                Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 21 of 47




34)) ( The bigge                    ie        a e $182,000 f              c     ed-ca i             i g a d $200,000 f                         e i i g

c          i ee                 .    Th           a Da , di ec                f Legi a i e Ad i i                         a i e Se ice (LAS),

    he e    i       ha               d be e               ib e f              fi i g c               i ee                  f       b adca , aid                        e

    f hi        ai c        ce           i    he c        fc       ed ca i           i g,       hich                  a            d $3 e              i       e. );

(See Fi             Page, Sec                d Pa ag a h i E hibi #7, D c e N . 1-1 (Page 17 f 34)) ( The

    ec     d a          f             e       e ,              ide            fe i       a     a        c i i              fh        d ed          f

c          i ee         ee i g a a a                       i ae           i i            c           f $2.45 e                 i     e, f

a           i ae            62,528            i      e   f ec di g,                  a       a ea           $15,194. ) I i e ide                           ha

Defe da             T        Da c                  e ed he fac            ecific i           e iga i                  de e          i ea a                           ia e

aid         e ice f              P ai iff Ha              a        a d         he i di id a                      i h a hea i g di abi i . D e

     hi     a i             i            a        e, Defe da         T         Da ha            ef          ed       e ab e he ca i                        i g

    e ice                       d ce          a    c i        de     ie          e             e        e        f        P ai iff Ha                      a     .

           43.          The 10 h Ci c i ha a                         e ed hi                 e i        : [D] e a                  b ic e      i           i ae

Ti e II [            ] e ea ed                      i i affi       ai e         ac             e ed              he           -c          ia       e ice,

         g a ,       ac i i ? H                          .C          T               , 924 F.3d 1093, 1097 (10 h Ci . 2019) I

    hi ca e, he              ai iff i a i di id a                     i h a h ica di abi i ,                              h        e ied               a

           i ed      hee chai , a d                  h     i hed          be efi f                  he Ci            c ea ed ide a                         a a

e        i e e ice,                 g a ,          ac i i . [E]ach i e a                       a ified i di id a                     i h a di abi i

e c             e           ac a             bec     e a a e fa                  -c            ia           e ice,             g a ,           ac i i            a d

i        he eb de e ed f                           i i i g ha         e ice,             g a ,               ac i i , he               he          ffe

di c i i a i                a d a c g i ab e i j                   . I . a 1107 (I                  e       a             ai          a                i ed)

(ci a i                 i ed)




                                                                          Page 21
           Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 22 of 47




        44.      P i               he deci i               f he Te          h Ci c i             he     a      e f i iai                , he

     i g i      he c          f      he di            ic     fC           ad di c           ed h        h      a d        f he c            b a

a dc       bc       a        e      he ci                   be f           acce ib e f             hi       ai iff        gai       he be efi

 f    i i i g ha         e ice,            g a ,                ac i i . H                 .C           T            , Ci i Ac i                N .

16-c -02545-NYW, 12-3 (D. C                           . Dec. 1, 2017)

        45.      The Defe da                 ha e a affi                   a i e b iga i                de Ti e II              e           e ha

a a di a d a di                i    a c       e             ade a ai ab e h                   gh hei           i e b adca i g

e ice a e acce ib e                      P ai iff Ha                  a     a d        he        i h a hea i g di abi i . Ti e II

he ef e i               e a affi            a i e b iga i                       acc           da e e                 i h di abi i ie .

H       , 924 F.3d, 1104-5 (Q                 i gT                             .L      , 541 U.S. 509, 533 (2004)) (I                       e    a

      ai        a             i ed)

        46.      The di            ic c           i P                 .D        .     C             , 128 F. S           . 3d 250, 269

(D.D.C. 2015) ejec ed he a g                           e         ha Defe da                         eeded                ide

acc          da i            he      he       e ee              ici        e        e ed. ( [N] hi g i            he di abi i

di c i i a i             a         e e e      e             e         gge           ha c      e ed e        i ie ha e he                i        f

bei g a i e i            hei a              ach            di ab ed i di id a                 a fa a         he          i i        f

acc          da i        i c        ce    ed. Ti e II [ a da e ] ha e                            i ie ac

e a a e he              g a         a d e ice                   he     ffe a d            e        e ha       e      e    i h di abi i ie

 i ha e         ea i gf            acce               h e e ice . ) (E                    ha i      e ai ed) (ci a i                    i ed);

H       , 924 F.3d a 1106 ( e                     i        i g C          g e         g a [] f f            a ici a i           i e ac i g

he ADA a d [ ]ha                    a e       i            he he      he i di id a ca f                       a ici a e                 i       he

e ice,          g a ,          ac i i . (E                  ha i       e ai ed))




                                                                      Page 22
                Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 23 of 47




             47.          Beca       e Defe da                   T      Da ha                a e affi           a i e ac i                e           e ha

    he a di a d a di                  i       a c           e        a ai ab e h            gh he          i e b adca i g e ice a e

i c               ia ce       i h Ti e II f he ADA, P ai iff Ha                                    a       ha bee          e e       ed f

acce i g h e a di a d a di                                       i    a c         e    b      i g he            i e b adca i g e ice

    i ce i        i       e e        ai           beca          e f hi hea i g di abi i . De                    i e he fac           ha i ha bee

    b i               Defe da             T           Da f           ca i     i gf          he      i e b adca              e ice             be

    e     i ed, i ha bee                  ece a              f       P ai iff Ha            a          g    h        gh e ha         i g          e

    e      ade he Defe da                                 b i g hei          e ice ,          g a        , a d ac i i ie i             c              ia ce

    i h Ti e II f he ADA a d f                                   he ea - i e ca i                i g       be ac i a ed. (See              33 i

C            ai ) (See E hibi #4 f D c e N . 1-1 (Page 6-7 f 34)) (See E hibi D f he W i                                                                       f

    he Ma da                  , Ka       a S              e eC              ,A        e a e Ca e N . 19-121312-S6) (See Page 6 f

7, Fi         Pa ag a h i E hibi #6 f D c e N . 1-1 (Page 15 f 34)) ( A                                                        he da e f hi

    e e a d                    e i            e       e              a i g        i h a e e da ed Feb. 18, 2019,                       e f he

a chi ed A di -                      c            e       i ca i        ed a d he            a    c i i          a e             e        a ai ab e

f         he Deaf a d Ha d f Hea i g i di id a                                             he Ka         a Legi a          e     eb i e. ) A

    e ea ed e             e      a d bef e he c                         e ced hi fede a a                       i , P ai iff Ha               a        fi ed

f        aW i         f Ma da                 ,       ade a Ka          a O e Rec d Ac                     e     e     a   i gf       c               ia ce

    i h he ADA, a d e                         a e ai f                  he fi a i e               Defe da         T        Da         A       i 10,

2020, h ee da                  af e bei g                        ed d         f            d ci          f he e       e ed       a     c i            . (See

C            ai       a        33, 38, 39, a d 55)




6
    Ka    a S         e eC       ,A                   C     N . 19-121312-S, h          :// igd. e /Ha      a   -KSC-19-121312-S. df


                                                                              Page 23
                 Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 24 of 47




             48.          The Defe da                   ha e            f     a       g i ei           ega d                  he h   c       i g        f

     i e b adca i g e ice , a                                 e a      he eed f           ea - i e ca i               i ga d         a      c i     .

Addi i           a    , Defe da            T        Da ha           ha ed he eed f                  ca i         i g e ice . "[A]                 b ic

e    i       i                 ice ha a i di id a                   eed a acc                  da i          he i                    ha a

i di id a             e        i e     e, ei he beca              e ha        eed i      b i            beca          e he i di id a

e        e        a acc               da i         ." J.V. . A                      P     .S       ., 813 F.3d 1289, 1299 (10 h Ci .

2016) (               i gR                     .L         A            C .S             ' D        ' , 500 F.3d 1185, 1197-98 (10 h

Ci . 2007) ("Whe a di ab ed i di id a '                                   eed f     a acc               da i          i       b i    , he

i di id a ' fai                  e     e       e          ' e    e '        ei          fa a          he ADA c ai .") (I                e    a

         ai           e ai ed))

                          .     EA     NABLE M DIFICA I N                                      A       ID DI C IMINA I N

             49.          Thi         ea       ag , he U.S. C                g e    e ac ed he ADA i 1990                            e ed

    ide          ead di c i i a i               agai            di ab ed i di id a . PGA T                       ,I       . .M              , 532

U.S. 661, 674 (2001) T effec a e i                                     ee i g              e, he ADA f bid di c i i a i

agai             di ab ed i di id a                 i      aj     a ea       f     b ic ife, a           g he             e          e       (Ti e I

 f he Ac ),                   b ic e ice (Ti e II), a d                     b ic acc            da i         (Ti e III). M                   a 675

(ci i g 42 U.S.C.                    12111-12117; 42 U.S.C.                      12131-12165; 42 U.S.C.                        12181-12189)

             50.          Ti e II, a i             e he e,          ide       ha               a ified i di id a                i h a di abi i

 ha , b              ea          f    ch di abi i , be e c ded f                         a ici a i           i            be de ied he

be efi             f he e ice ,                 g a        ,     ac i i ie         fa     b ic e       i ,        be          bjec ed

di c i i a i                   b a         ch e          i . 42 U.S.C.            12132




                                                                        Page 24
                  Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 25 of 47




              51.       The Fi       A e d e                    i         ea         d             e ha                 ec de        c ac ; i i

              e a de         c a ic c          e. The Fi                  A e d e              g a a          ee a i di id a             a d

g              hei      igh         c ea e a d e                    e        hei    e     ec i e c              e , i addi i             hei

abi i               i f e ce each            he        h            gh a ici a i              .T         a e he           e    f he      ae

acc            ab e          he e        e     h       i ei i i                          ec f eed              fe       e i    . The f eed                f

e           e i       i i e ded f            he e               e        ha e a a              e     he de e             e      f he f             f

            e b h        de gi d a d           a       ce d he                   a e. I a f ee           cie , e         e h         d ha e he

    igh           a ici a e i         he f                  f       ea i g- a i g ha                     ha e       h    he a e a d he

defi e            h    he a e a i di id a . Th                               , he Fi          A e d e                         he             e        e

        i ica de         c ac , b        i a           he                e         ec          a de           c ac .

              52.       P ai iff Ha            a            efe               hi    efa        Deaf           he       efe i g         i di id a ,

i        hi ca e hi          e f,    h a ec                     a        deaf a d e            e         he     e e          i a i       h       gh

    i       a a g age 7. P ai iff Ha                            a            e      i e E gi ha                     e f he i         a a g age

        c     e hi       h       gh , fee i g , e                       ec i e ,        i i        , a d be ief ab                     e e a d

    he            da         d           he hea i g                          ai     , a ca be ee i                   hi a d        e i           ega

fi i g . Si ce P ai iff Ha                         a        i       ee i g              a e        ide                  he Deaf c                i '

    a g age, c               e, a    , a d hi                   , he               be e        i ed             e hi Fi         A e d e

    igh               ha e he           e    f hi           ae                   e g he       he Deaf c                  i . The         ae

g        e        e    , i c di g he egi a                          e, ha e                              e       ha e he         cie         h     gh

    hich P ai iff Ha                 a       a d           he Deaf e                 e     a e e. I             de       e gage i                ec ed


7
 This label is contrar to the term hearing impaired which is generall applied in a demeaning tone to obliterate
the personal histor , background, cultural abundance, and visual language of this particular member of the Deaf
communit . The Kansas Legislature has accepted this b lawfull legislating the name change from Kansas
Commission for the Deaf and Hearing Impaired to Kansas Commission for the Deaf and Hard of Hearing. K.S.A.
75-5397b (1992).


                                                                              Page 25
              Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 26 of 47




Fi         A e d e                ac i i ie , P ai iff Ha                          a         eed          he Defe da                    a e ea           ab e

        difica i                 hi beha f,              ha he            a        b ai       he acc                  da i        ece a

           e hi             ec ed igh                  de    he F                 ee    hA e d e                  .

             53.        The Ka            a S a e Ca i                   b i di g i c                 e       c        ed        he        b ic d e        he

COVID-19 a de ic                           hich        e e           P ai iff Ha                  a        a da              ee ef              b e i g

he egi a i e                     ceedi g i             e         . Ha i g bee                     e e        ed f            a i g a h ica                i i,

a d bei g               ab e             ie       he egi a i e                    ceedi g          h        gh         i e b adca               e ice ,

     e e       ac            i       i    a        e i       f        hi C                    a           e .A a e                f he          ai       f he

         de        i    e        i       a ed i        he egi a i e cha be                            a d he c               i ee               ,

i di id a               ih           a hea i g di abi i                   a e ab e            hea          he a e i f                 ai     , b ai ed

h          gh he            i e b adca i g e ice ,                                i ha            i a deg ee f acc                    ac . The a

ha e he abi i                            i i e hei c             i       i     a       igh             eii            hei    e    e e       ai e a d

e          e ha         he highe                  a da d a e bei g                     e.

             54.        Ti e II f he ADA e                           e       ha i di id a                    i h a hea i g di abi i                       d

        be e c ded f                     acce i g he a e i f                            ai            h      gh he            i e b adca

 e ice             fe    a           i a deg ee f acc                     ac a          he e i di id a                      ih        a hea i g

di abi i . A                ch, he Defe da                                    i        a ea           ac i            ece a            e        e        i a

e       ai     be       ee        he i di id a               ih               a hea i g di abi i                  a d he i di id a                   i ha

hea i g di abi i ,                       a c       e        he           i a e          ai        a           ib e. Whe he ca i                     ed

    a     c ibed i          ea - i e, he e a                 i ia         aid             e ice                     be i e ded              e        e ha

he a di a d ide c                             e     a ee         a             i a           acc       a ea           ha i di id a                  ih      a

hea i g di abi i                           d hea .




                                                                              Page 26
               Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 27 of 47




           55.              T effec a e Ti e II'               a da e, he eg a i                         e       i e       b ic e       i ie

    a e ea              ab e       difica i         i      icie ,         ac ice ,             ced           e        he     he         difica i

a e ece a                     a    id di c i i a i                he ba i            f di abi i . R                          , 500 F.3d 1185,

1195 (              i g 28 C.F.R.          35.130(b)(7)) (I           e    a          ai        a                     i ed) P ai iff

Ha         a           a d     he i di id a             i h a hea i g di abi i                 a ee          i ed            he f            i g

a     i ia         aid a d e ice : "[ ] a ified i e                            ee ,        ea e ,                                                ,

     i e           a e ia , e e h             e ha d e a              ifie , a i i e i e i g de ice , a i i e

i e i g                   e    , ee h         e c        a ib e       i h hea i g aid , c                ed ca i               dec de ,

                                    , e ec               ica i         de ice f         deaf e                    (TDD' ), ide e

di     a       ,            he effec i e       e h d . . . ." 28 C.F.R.               35.104. (E                 ha i added)

           56.          The e i a e ce i                   de 28 C.F.R.               35.164 ha a                     b ic e      i        eed

    a ea           ac i       ha           d e          i a           d e ad i i           a i eb            de . The             b ic e i

ha     he b            de            e ha a                ed ac i                   d e        i                d eb       de

f     da e             a a e ai       , a d he deci i                          be     ade b     he head f he                          b ic e     i

hi         he de ig ee af e c                  ide i g a          e        ce a ai ab e f                        ei     he f      di g a d

     e ai              f he e ice,            g a ,        ac i i         a d             be acc             a ied b a                 i e

    ae e               f he ea            f      eachi g ha c              c     i    . 28 C.F.R.                35.164

           57.          B      e e if a ac i                   d e             i a         d e ad i i                  a i eb          de ,      he

     b ic e        i               a ea                 ac i      ha             d         e         i            ch b       de        b             d

    e e he e              e       e ha ,                                                    , i di id a                    i h di abi i ie

    ecei e he be efi                  e ice              ided b           he     b ic e     i . R                          a 1199 (              i g

28 C.F.R.              35.164) (E      ha e         e ai ed)




                                                                  Page 27
                 Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 28 of 47




              58.      He e, he Defe da                                                           ac i       i        e          e       P ai iff Ha                     a

    e     e                       ide effec i e c                           ica i         acce               he           i e b adca i g e ice .

I        ead f c                       i g       i h he ADA a d hei                                ITEC               ic , he c              d c ed

di c i i a                        ac       b de a di g f                              e       ecific e           e        f      P ai iff Ha                    a    ,

he de               i g                    d ce a d                ide        a       c i         . P ai iff Ha                 a        a          b i ed a

        a e ADA e                      e     f        he A        i 2020            ee i g f he Legi a i e C                                 di a i g C                  ci ,

b        i     a de ied. (See                     38 i        hi Re               )

              59.      The Defe da                        i ac i                  he i c            e                 dif i g hei                  icie                      ide

he ea - i e ca i                             i ga d           a       c i         di                i       ae         b       de ed P ai iff Ha                         a

a a i di id a                          i h a hea i g di abi i . A a e                                       , he Defe da                 de        i ed hi           f

    ea i gf           acce                   a        f hei        e ice a d be efi . A                                b ic e        i       ha      a e

a              ia e           e            e          e ha c                      ica i              i ha             ica       , a ici a                 ,     e be

    f he         b ic, a d c                     a i          i h di abi i ie a e a effec i e a c                                                 ica i             ih

    he ." 28 C.F.R.                        35.160(a)(1) "A                  b ic e        i        ha f               i ha               ia e a       i ia          aid

a d e ice                     he e ece a                          aff d i di id a                        i h di abi i ie , i c di g a                              ica          ,

    a ici a           ,c               a i        ,a d            e be              f he           b ic, a e              a                   i               a ici a e

i ,a de j                     he be efi                f, a e ice,                    g a ,         ac i i                fa     b ic e           i ." 28 C.F.R.

35.160(b)(1)

              60.      The ADA d e                                e      i ea             b ic e        i             a ea           ac i          ha i ca

de                ae                   d e            i af         da e             a a e ai                 i        he a           e f a e ice,                   g a ,

        ac i i            i            d e fi a cia a d ad i i                                a i eb             de       .[    ]The deci i                   ha

c             ia ce                d e            i      ch a e a i                           b    de                     be    ade b         he head f he




                                                                                      Page 28
                 Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 29 of 47




        b ic e        i         hi        he de ig ee af e c                           ide i g a             e        ce a ai ab e f                             ei          he

f       di g a d               e ai            f he e ice,                      g a ,        ac i i           a d                 be acc                a ied b a

        i e           ae e             f he ea                     f       eachi g ha c                 c        i   . 28 CFR                 35.164

                61.        The Defe da                   fai               b i a                  i e         ae e            f           Defe da                    T

Da a             he head f he                    b ic e        i       e        ai i g he ea                         h       he                   ed ac i

a                         a       d eb           de            af          da e        a a e ai              . He e, he Defe da                              ca

di              e P ai iff Ha                   a        a ega i                  hi e      e e         a e i gf                  da e             a a e ai

        d eb          de , i ce             ch c ai                a e affi           a i e defe            e f          hich he a e i g                              b ic

e       i       bea           he b     de       f            f. T          e ai            hi affi           a i e defe            e, Defe da

add ce he e                     fficie         fac                     e ha P ai iff Ha                          a        e       e           f     ea - i e

ca i            i ga d           a       c i                  d e              i af         da e            a a e ai                          he Defe da

        i e b adca i g e ice                                   e           i a             d eb         de . The Defe da                                     d

addi i           a        ha e         add ce fac                      fficie                 e ha            he                          e             ac i

    e           e ha ,           he       a i                e e                  ib e,'' P ai iff Ha                    a            a           i ab e

    ecei e he be efi                     f hei           e ice . 28 C.F.R.                  35.164 The Defe da                                ha e               d       e    .

Addi i            a       , he Defe da                   d                      ide a egi i a e,                     di c i i a                         ea           f

def i g he fede a a                            af e P ai iff Ha                        a     ha              gh ADA acc                           da i

            e             i e        i ce Ja         a       2019 f             he ea - i e ca i                     i ga d               a       c i        .

                62.           I de e           i i g         ha            e      fa       i ia     aid a d e ice a e ece a , a

        b ic e        i       ha gi e            i a           c       ide a i               he e            e           f i di id a                    ih

di abi i ie . I                  de            be effec i e, a                 i ia     aid a d e ice                              be              ided i




                                                                                 Page 29
                   Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 30 of 47




acce ib e f                  a ,i a i e                     a     e ,a di                   ch a       a a                      ec      he         i ac a d

i de e de ce f he i di id a                                 i h a di abi i . 28 C.F.R.                         35.160(b)(2)

              63.        P ai iff Ha               a            ecifica            e        e ed i hi Feb                      a        2019 e e f

    ea - i e E g i h ca i                          f        he       i e b adca i g e ice . (See                                        33 i C                  ai )

(See E hibi #4 f D c e N . 1-1 (Page 6 f 34)) La e , P ai iff Ha                                                                        a      e       e ed

    a        c i          be           d ced a d f               i hed         e ab e effec i e c                                  ica i           i h he

a chi ed a di                ec di g ,             hich a e               ed            he Legi a                  e           eb i e f                b ic acce .

(See          39 i C               ai ) (See E hibi #6 f D c e N . 1-1 (Page 10-16 f 34)) I                                                                i ai

    f P ai iff Ha                  a    '     i ac a d i de e de ce a d bef e he a e                                                        affi       ai e       ac ,

    he Defe da               de a d ha P ai iff Ha                                 a                 ide a i           f        ecific bi          ,c           i ee

    ee i g a d               he        egi a i e e e e               . Addi i               a        , he d                    ffe a               he ac i

e            e ha        he P ai iff Ha                 a         ecei e effec i e c                               ica i           a de            a

    a ici a i                  he           i e b adca i g e ice a d he a chi ed a di a d a di                                                              i     a

    ec di g .

              64.        The Defe da                   a e               c     f       e he KLISS'                         c        e        c ea e a

i        i         ha     he KLISS ca                   f       ci           ih             he         i e b adca                    e ice, a e a a e

c              e        de ig ed            b adca           a di a d a di                      i    a c       e           f he egi a i e

        ceedi g              he         b ic a a ge. Beca                 e f hei c ea ed c                        f       i       , he i               d ce he

a g           e         fh         he Ka       a Legi a              ed e                           ai e E e e         hA e d e                        i          i .

The Defe da                        i i e       e       he i e        i        behi d he TRO a a                                    de       ha     he

Legi a              e          i       ac i i ie            be e     i ed                   ee i        e          i a i e f G ba

Pa de ic. (See Page 15 i Defe da                                      O                ii       )




                                                                             Page 30
               Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 31 of 47




              65.           The                   ed        de          e    e           ha       he a ai ab e f             ci          f he ea - i e

ca i           i g be ac i a ed                    i hi             he           i e b adca i g a                      e    i ed b       he ADA. If hi

C             a a d P ai iff Ha                                 a           TRO a d if he Defe da                             ef     e          ide ea - i e

ca i           i g he                        he c                   e        a     he         i e b adca i g e ice ,                        hich i        a        f

KLISS,                      d be ha ed. The e ai i g c                                             e            f KLISS,       a i gi            ib e f

e ec ed egi a                      ,        aff     e be , a d g e                                     e        e       ee a d e gage,                d

c     i        e        f     ci        .D e                he fac           ha             i e b adca i g e ice a e                           a ai ab e, he

     b ic       i be              ab e             a ch he egi a i e                               ceedi g i               ea i e. I addi i            , he

c     e                ae         ic        f ba i g he                      b ic f               h ica                i i i g he c           i ee                 a d

he cha be                     f he egi a                    e ca             e ac             i        i    a i        ef     a .

              66.           I i             di          ed ha                he Defe da                     ffe         i e b adca i g e ice

a             e i e e ed i                   e          e           a chi g egi a i e                           ceedi g . Ti e II f he ADA

e      i e              b ic e         i ie         f           i ha             i ia    aid           ha            ide i di id a            i h di abi i ie

                              i [ie ]              a ai he                   e e            f he e          i          e ice . 28 C.F.R.         35.160

(E        ha i added) A                           ch, h di g                 he         i e                dc        adic     he     ai    a g age f Ti e

II f he ADA,                      hich           ecifica             i            ea - i e ca i                     i g a d        ea - i e

c              e -a i ed                 a        c i i              e ice              a a        i ia         aid a d e ice . 28 C.F.R                    35.104

              67.           P ai iff Ha                     a           ee               ec i          f            he ADA         e e ci e       j         hi

c         i        i    a     igh                 a ici a e i                    he de            c a ic            ce , b     a           e gage i           he

     i ica              ce        a e         a         a       h e              ih         a hea i g di abi i . The e ha bee a a e

    f he Defe da                       de        i g P ai iff Ha                        a         i e           acce          b e e he e c            cia




                                                                                        Page 31
             Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 32 of 47




egi a i e ac i i ie , ea i g P ai iff Ha                                            a               ab e                   a e a            i       he de       c a ic

     i ica         ce .

           68.         A     he Te          h Ci c i ha                   a ed, "i i a                    a        i           he        b ic i e e                       e e

he i a i                fa a               ' c         i    i     a       igh ." V                        .M                     , 820 F.3d 1113 (10 h Ci .

2016) a 1127 (                    i gA                 .          , 670 F.3d 1111 (10 h Ci . 2012) a 1132)

           69.         B         ea         f hi TRO, P ai iff Ha                                    a         e           e            ia i f             ai     ,

          i g ha           [a]       egi a i e ac i i                 f        da e             a         a            f                he i e         fc                 i

eade         a dc            i e            . (See          26 i C                  ai ) The Ka                            a Legi a                  e' deci i

 ha e he e egi a i e ac i i ie i                                ea - i e                    de c e                 he fac               ha i f             ai

ega di g he e                    a     f         ai         i c            a            e           i g a d Ka                      a           h     d ha e acce

he a e           i f         ai            ega di g he e ac i i ie . Wi h                                       i               edia e i             e e        ai             f

he ea - i e ca i                      i g        i h he           i e b adca i g e ice                                                  idi g b e a i

he e egi a i e ac i i ie , P ai iff Ha                                          a           i            ffe ac a a d i                              i e     ha           ,

 hich ca               be a          ided if hi C                         ai             i af e               he           ia           e           e he ha           .

           70.         The Defe da                     ha e       b i ed a                          i i         f A a Wei ,                            fa e           e

 a        e, a         he acc              ac        f he ca i            i g. (See                 7 i Dec a a i                           f A a Wei ) ( I did

ha e cca i                             a        he Y       T be ca i                i g ha                a                    ided a d i a                ea ed                   e

     be          i i g           acc       a ec            ide i g he                c                    a d                       a e               ha a e                  ed i

di c       i g egi a i                 a d            icie . ) Whi e ig                     a g age i e                             e e , ca i              e ,

 a        c ibe , a d ADA c                      di a                 de g           ig                       ai i g a d ce ifica i                                   ce e ,

he Defe da                  did                      ide d c          e    ai                       i gh                   A a Wei i                   a ified

     de      a d       he ge e a                 e     i e e              fc                    ica i g effec i e                           a de            i ge              a




                                                                               Page 32
               Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 33 of 47




    a ici a i        i          de f       i di id a                i h a hea i g di abi i                     be efi f               he

Defe da              e ice ,               g a      ,       ac i i ie i acc da ce                    i h Ti e II f he ADA.

           71.       A Y              be' a             a ic ca i         i g        f       a ei             ad e i ed             be i e ded

     be ADA c              ia     , he a                a ic       achi e-ge e a ed ca i                      i gc        i     e         be

i effec i e i e                  i g effec i e c                      ica i        acce ibi i        a de            a        a ici a i         f

a      i di id a                i h a hea i g di abi i . A                    he e i              ea - i e ca i               i g          a     c i

a ai ab e f           he a di -                 c       e            he Ka         a Legi a              e'     eb i e, he Defe da

c ai       ha       he a           a ed ca i                i c ded           ih              Y     T be ide             a e        fficie

       ide       ea i gf          acce      f       P ai iff Ha                a     a d h e i di id a                         i h a hea i g

di abi i . (E            ha i added) (See Page 7 i Defe da                                     O          ii       )( U        a     , ide a d

a di f              egi a i e              ceedi g a e                 ea ed             Y    T be i          ea     ea i e a d gi e

a      -ge e a ed ca i                       ic         , ge e a          i hi 24-h                  f          i g. )

           72.       The Defe da                  ' ac         f     de       a di g f he e                    " ea       ea - i e" a d

"     ic       " i e ide              he    he de c ibe he i e- e                            ii e a           e f he e              e ed

       -         ca i       i ga d          a       c i        .M e       e , he Defe da                       he        ha         e e        i ga

     i i       fa          -e     e    d            di c             ha P ai iff Ha                  a        ha         i ed             ab        h

    he e a          a ed ca i               a e i acc              a e. (See       20 i C            ai )

           73.       I i          e ha Y                  be' a           a ic ca i           i g e ice a e                         a aged b

    he Defe da           . (See Page 7 i Defe da                          O          ii       ) ( Nei he Da                     LAS c               ed

    he ca i       i g f egi a i e                    ceedi g               ed            he Legi a             e Y        T be Cha              e.)

The        i                ad he ide                       he Y      T be Cha               e a d       ai f        he c          di i




                                                                       Page 33
             Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 34 of 47




e      i ed b Y              be          igge       he a         a ic c ea i             f he ca i                    . Ne e he e , he

Defe da           ad i          he ha e c                    e     he e he a di a d ide c                                   e     i      b i hed.

           74.        The Defe da               d          a e e             ibi i , a                e       i ed     de        he ADA,

e          e ha       he e i acc         a e ea - i e ca i              i gf             he e ide . I                      ead f        i g ADA

      -c         ia    Y          be a             a ic ca i     i g e ice , he Defe da                                                  ide

ca i        i g        hei                 h         gh a hi d- a                e d         i            e e        i g ADA-c               ia

ca i        i ga d          a     c i i            e ice , a a         eh d                      ide effec i e acce ib e

c            ica i              he e ide              i di id a             i h a hea i g di abi i .

           75.        A f         ea , he Defe da                  e          S i Media Tech                           gie f           hei        i e

b adca i g e ice                          ea        he a di -           c        e               he        b ic. (See           17 i

C          ai ) P ai iff Ha                a        ha       ed ha e e               h       gh i ha                   bee ac i a ed, he

c     e     a di -                af        i ca ab e f                 idi g ea - i e ca i                           i g e ice . (See                 18

i C          ai ) The Defe da                       ha e ha        he        a           c        i       e     i g S i Media

Tech         gie a          hei     af             . (See Page 6, La          Pa ag a h i Defe da                                O           ii    )

( The ca i            i gi             ided b        he Webe            e ,          hich         i be               ea ed i            he S i

      e      he e he a di , ide a d e                            i be        ade a ai ab e                      he         b ic. ); (See          6i

Dec a a i             f A a Wei ) ( The ca i                   i gi           ided b             he Webe                    e ,        hich       i be

     ea ed i            he e i i g             f     a e    af          f S i Media Tech                             gie        he e he a di ,

    ide a d e              i be        ade a ai ab e             he     b ic. )

           76.        The Defe da               a e        ha     he     e           W           d Wide Tech                    g (he ei af e

WWT ) a a c                  ac     ,e              i g he ca i         i g e ice                     f Ci c Webe                       d ce a d

            ca i       i gf               a di        i    a c     e    . (See         6 i Dec a a i                       f A a Wei ) The




                                                                 Page 34
              Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 35 of 47




Defe da          a e               ha     he c        ac       f he $2.74                  i i       d       a            jec i          be c             ee

          bef e Feb            a        28, 2021. (See Page 6, La                          Pa ag a h i Defe da                            O          ii        );

(See Page 12, Fi                C         i     i g Pa ag a h i Defe da                                  O           ii     ) ( [T]he $2.74              i i

Ka       a Vi         a S a eh                e P jec       hich           i               ide acc        a e ea - i e c                 ed ca i           i g

      egi a i e            ceedi g                ea ed              he I          e       e.)

          77.     I        he Defe da               'O          ii         , he e a e                     i ee             e i          ff           i ,

    ih          i e     f ea - i e ca i                   i g       he i fac , ea - i e ca i                                i gi             ac i a ed

c     e       . (See Page 12, La                  Pa ag a h i Defe da                             O              ii       ) ( [T]he Legi a                ei

ac i e        e gaged i a                 jec              ide he ca i                     i g[.] ); (See Page 13, Fi                        C       i     i g

Pa ag a h i Defe da                           O       ii       ) ( [T]he Legi a                      ei c                 e i g he            jec a         e

     ic . The e i                   i     i       de i g             e     e           d     ha ha a ead bee d                            e. ); (See

Page 20, Fi            C        i       i g Pa ag a h i Defe da                              O            ii      ) ( [T]he              e       i

      ide ea - i e c                 ed ca i         i g h               gh S i ,           hich Ha              a        ad i       ha              ided

effec i e c                ica i          f       he A     a        a a d Vi gi ia Legi a                             e . ); (See Page 26, Fi

Pa ag a h i Defe da                           O       ii       ) ( He e Ha                   a           ecei ed acc                 da i        :[         ]

          ea - i e c           ed ca i            i g. ); (See Page 29, Fi                       C        i      i g Pa ag a h i

Defe da           O            ii        )( G i gf             a d, he ea - i e acc                           a e ca i            i g     i be

      ided a d                 .)

          78.     Si ce he $2.47                    i i             jec            a c           e ed            Feb       a      28, 2021, hi

     jec ha             e f             i e         fa i        e              f           idi g ea - i e ca i                      i g e ice f

a di a d a di              i        a c       e     a ai ab e              b h he Ka                     a Legi a              e'       eb i e a           e

a i       Y      be Cha             e . Si ce he e                  e ed               difica i           ha e             bee        ade, he




                                                                         Page 35
                 Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 36 of 47




        icie ,        ced        e ,a d            ac ice       eai g          ca i             i g e        i e e             i a e he a e

a       he        e e bef e P ai iff Ha                         a      c     ac ed he Defe da                        i Ja        a , 2019.

             79.           A h        gh          e ide             hich     e e        b i hed               he Y       T be Cha         e ha e

bee                ided         i ha              a ic       achi e-ge e a ed ca i                         , P ai iff Ha            a    c ai            ha

    he fai                      ide                     ea - i e ca i          i g          e          e effec i e c                ica i       a d

a e          a                    i            be efi f             he a di        i    a c            e    . The Defe da                i a ed he

ADA'                 hibi i                 di abi i -ba ed di c i i a i                        . (E        ha i added) I i i               e ai e

f       P ai iff Ha                   a                      e ac          ha e e               ea e i         a i gi          he e egi a i e

        ceedi g . Each                     d      a      ac     cia        e ha ha a i                     e effec       h     gh        he     a e.

Addi i           a     ,          i g          h i       e          ib e f     hi       i       e effec i i              e a i e. C           ee

acc       a e ca i              i g               be ha ed h               gh he            i e b adca               e ice f            P ai iff

Ha           a             be         a e         a ba i              he      ih            a hea i g di abi i . Whe ca i                            i g

i                    ided i           ea i e f           a ide             a di         ea       i ca         e a de a i h               P ai iff

Ha           a        e          d          i f         ai      faci i a ed i          ea i e                  he . Whe             he de a i

e ce i e, he i                    ac        f he i f           ai             ided ha di i i hed i ce P ai iff Ha                                    a

i de ied he                                i           add e        he e i        e i        ea i e. F               P ai iff Ha            a

    b ai effec i e c                           ica i         a de      a     a ici a i            i        he e          i e b adca i g

    e ice a d               e             ef      c          ia ce     i h Ti e II f he ADA, a                           he e ide                   be

ca i         ed i a acc                   ae       a     e a d hi                   be d         e bef e             d       i g he b adca               .

N        h           af e b               ea - i e.

             80.           The        e i               icie    f he Defe da                 a d he e                     ic c      ai ed i         he

    e      $2.74 Mi i                 Ka       a Vi          a S a eh         e P jec '' d                               P ai iff Ha            a




                                                                           Page 36
               Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 37 of 47




c ai . Thi                  e            ic i c                 a ed i            hi $2.74              i i              jec d e                         ee     he

    i i              e          i e e                 f he eg a i                  i          e e       i g he ADA. The e                            i ed ea - i e

ca i          i gi              he e          S a eh             e Vi        a         a i              a           a big                     bjec i e. The e i

     e ide ce                   i dica e ha                 he Defe da                 a e            a big                     c         i ed           adhe i g

i     ae                    ic i         hi S a eh                   e Vi     a Pa                 e          e he a e i c                          ia ce        i h he

ADA. The e                      e ce f e e                  he e, c              ed        i h he Defe da                        de c i i                fi

     icie a d f hi                        e           a ,       gge          ha        he e            i e e            f ca i            i gi           hi          a i

          he e                  f     b a             ia de ibe a i                    c          i     e      .I       ead f bei g a                         g- e

          i    , hi             e           ic i a e                    a         ea          e        dea          ih          he i c          e ie ce f

i iga i         ,a                  e e a e                          e ai                  f ega              b e.

              81.           The $2.74 Mi i                       Ka         a Vi           a S a eh             e P jec                 fai          i     face

    ee Defe da                       affi         a i e b iga i                        de Ti e II f he ADA. F                                  he             e, he

Defe da                 '            i e i            hei Defe da                 'O              ii        a eb            e       i e he          he                i e

    ade bef e hi                     a        i        a fi ed.

              82.           La        , 100% f he e i e a chi ed a di c                                             e    , a ai ab e                     he Ka        a

Legi a              e        eb i e, d                  c       ai a          a        i ia       aid           e ice                    achie e effec i e

c               ica i            a de             a     a ici a i             f       P ai iff Ha                   a           a d      he i di id a

    ih         a hea i g di abi i . (See                                37 i TRO)

                                                                I.     E      E            ED         ELIEF             F

              83.           The Defe da                     a g e ha C                           .L                 C               ,C        , N . 18-1262, 793

Fed. A              . 771, 773 (10 h Ci . 2019),                              de           i e        he i j        c i e e ief e                e ed b

P ai iff Ha                      a       .I C               ,        e f he        ai iff did                   c           i       e          ffe i j               af e




                                                                                  Page 37
                   Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 38 of 47




bei g e ea ed f                             jai . The Te         h Ci c i , i           e ie i g hi ca e, did                                     e a i e

    he he                            he a e            ai iff            de d           i        he a e jai agai i                               he f            e. The e

           ea                  a e     h     he i j         c i e e ief ha                   bee a ai ab e                             he e        ai iff i

C          .

            84.                 I    hi ca e, P ai iff Ha                     a         ai ai               ha        he a chi ed a di a d

a di           i       a        ec di g a d c                e     cha ac e i ic                  f he           i e b adca i g e ice

c      i           e           be      -c         ia         i h Ti e II f he ADA. H                              , 924 F.3d 1093, ha

de c ibed hi                         a e      a    he e ea ed i a i                         d c i e. F                    he               e, P ai iff ee

acce                   f            e egi a i e             ceedi g , c           d c ed b             he       a e egi a                        e, a       hi

c      i           e           be a i eg a              a        f hi     a       f ife. (See               7-9 i E hibi #1 i D c e N .

5-1)

            85.                 The Defe da              c       d ha e a          ided iabi i              i     he fi                     ace b de ig i g

he             i e b adca i g e ice                                 ha       he a e c                  ia         i h he ADA f                               he

begi           i g. If ha                  e e he ca e, P ai iff Ha                         a               d ha e bee ab e                             e        a

    a ici a e i                     he egi a i e             ceedi g               Ja        a     14, 2019 b                      i i i g hi

i e        e -e ab ed e ec                        ic de ice             ih         eedi g a ig                   a g age i e                        e e . (See        28

i C                    ai ) I          ead, P ai iff Ha                  a        had             a e             e                    e     e      f        he e

           ea              f        he e      i e b adca i g e ice                               be b           gh i               c             ia ce       i h he

ADA. The Defe da                              a e iab e             i he c              ec       hei        i a e .

            86.                 The Defe da                   a a        id iabi i               he e e i ch                       e        i           b

de ig i g                       i e b adca i g e ice                         igh     he fi              i e[.]            I        he               d , he

Defe da                        a e           iab e f e e ; [ he a e] e                             ib e               f        c           ec i g [ hei ]




                                                                              Page 38
                Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 39 of 47




    i a e . F                 .C          A              , 657 F.3d 215, (5 h Ci . 2011) (Ci ed b Te                         h Ci c i

i H              , 924 F.3d, 1109) (M dified              fi P ai iff Ha           a             a ai       ) Thi                  ed

     de a ached          i h he TRO                 dc       e he Defe da                   c     ec       e f hei

    i a e a C            g e       de ig ed he ADA             d      .

           87.      The Defe da               a e              de     i e he e e e                f P ai iff Ha               a

     e ai i g           he     e i . The ci e H                 F          C           ,I       . .K             D       .

C                 , N . 18-1259-EFM-KGG, 2018 WL 6065248, (D. Ka . N . 20, 2018)

c     ce       i g he defe da         b       de i g he       ai iff       e igi       be efi , i           i ai              f he

Fi         A e d e            a d he Re igi             La d U e a d I         i   i        a i ed Pe              Ac . Thi

    ai iff         gh i j        c i e e ief f          he e e ci e f hi       e igi            be ief . The c               decided

    ha     he           ed i j      c i e e ief            da e      he    a            ,       hich i c         ide ed            be a

     fa        ab e f         f e ief.

           88.      P ai iff Ha           a        ha a ead di c           ed ab       eh         he i e d                        e ha

    he Defe da               i a ed Ti e II f he ADA b               hei       icie ,           ced    e ,a d            ac ice .

Wi h hi TRO, P ai iff Ha                       a    i         ee i g f         he a ai ab e ea - i e ca i                         i g

f     ci          be ac i a ed           b i g he          i e b adca i g e ice i                      c         ia ce        ih

Ti e II f he ADA.

           89.      The Defe da               a e        ha P ai iff Ha            a        ha         de                a ed

i e a ab e i j               [.] (See Page 72, La           Pa ag a h i Defe da                    O        ii       )

F         he       e, he Defe da              f c                  he i e e i d be               ee Ja       a       11-15, 2021

    hi e ig       i g he e         i e e i d i ce he               i e b adca i g e ice                     e ei             e e     ed

    ea     ag . (See Page 28, Fi              C     i     i g Pa ag a h i Defe da                      O      ii         ) (See      47




                                                             Page 39
                 Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 40 of 47




i C              ai ) I a f          he a e                         i              P ai iff Ha              a     , he Defe da                  fa e

acc         e hi       f de a i g f        ea                       ee        he e        a di a            e ed         f        ei i a

i j         ci     . (See Page 28, Fi             C         i           i g Pa ag a h i Defe da                          O          ii      )I

    ea i , Defe da              ha e              ef                     i hhe d ece a                  a       i ia    aid a d e ice f

P ai iff Ha               a    ,a d c         i           ed i g                    da . (See           7i C             ai ) A          ai iff ha

    h            a ie ce i H            bef e c                         e ci g a a              i , a ha Ha                  a     i hi ca e.

             90.       M . Da              ef              ig            ed he ADA Ti e II e                       i e e            i ce bef e

Feb         a      20, 2019 b                 i gi                  e e            i g he affi          a i e ac i           e      i e e             a

        ch a           ib e. (See Page 2 f 2, E hibi 5 i D c e N . 1-1 (Page 9 f 34)) ( Da

     gge ed a a e               a i e h a e-i                           g a         ha            d gi e LAS              e i e             a       ca e he

         e a d e               he ech           g . Righ                       , he bi ha a                 a     da e f Ja . 1, 2020. E e

de a i g               i 2021          d be he f , he aid. Addi i                                  a            i h he e            e           i     f

    he Legi a i e C             di a i g C                 ci [,] Defe da                   T      Da ag eed                 e          e ha

P ai iff Ha               a            d ha e effec i e c                                 ica i        acce ibi i        d        i g he 2020

Legi a i e Se i                . (See Page 2, Fi                    C          i     i g Pa ag a h i Defe da                            O            ii   )

             91.       The Defe da              he              e e           ed he $2.74 Mi i                    Ka     a Vi           a S a eh                  e

P jec ,            hich i       ecifica     de ig ed                      a           f     he a ici a i                 f e ec ed egi a                      ,

    aff, a d           e be      f he      b ic e                   e .F             he           e, hi $2.74                jec i a            ib    i g

        e        i i          he e     i e e               ha           he          i e b adca i g e ice c                                      i h he

ADA a . I addi i                       hi a                     e         f e ide ce, Ka                a H            e S ea e R               R c       a
                                                      8
    e ea ed            he Ka    a Ref ec                        he fi               da     f he 2021 Legi a                      e ab           he KLISS,


8
 Kansas Reflector, Ka a L         a     c       c a       a       a d        COVID-19 a d        c,
https://kansasreflector.com/2021/01/11/kansas-legislature-commences-annual-session-amid-roiling-covid-19-pand
emic/


                                                                          Page 40
                Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 41 of 47




    If he e a i e               i i gi a             hi f         he Legi a                        e, [ ] i        ha              e     e e ab e

j           a         a     f hi g           e e          a     ed        d                i c ea e             i e acce                          he          ce . A

d     e     hi e P ai iff Ha                a        a d he i di id a                              i h hea i g di abi i ie a e c                                      i       ed

     be de ied effec i e c                          ica i       a de               a           a ici a i           i       he egi a i e

      ceedi g . C           e      , he Defe da                      c         i           e        i hh d he ece a                                 a     i ia        aid

a d e ice                 P ai iff Ha                a          hi e de a di g f                               ecific a d                    a e         e    e           . The

Defe da               a e he       e        h a e de a i g he i                                 e e        ai              f he e                 i e e

b i g hei                 i e b adca i g e ice i                                   c            ia ce          i h he ADA. N                        P ai iff

Ha          a     .

           92.        Whi e ci i g E                        Y            , he Defe da                          a e          ha           he e i                    g i g

    i ai          f a fede a a . (See Page 14, Fi                                  Pa ag a h i Defe da                                       O           ii       )

F      he             e, he Defe da                 a e         ha Defe da                         LAS [ ac ] he ca aci                                           e        be

     ed a a           a e    f a . (See Page 15, c                         i           i g a ag a h f                              a             age i

Defe da               O      ii        ) (Ci i g F                       .U                    G       .       W                        C              ,K         ., 161 F.

S         . 2d 1261, 1266 (D. Ka . 2001))

           93.        Whi e he e            i e a chi ed a di                          ec di g a d he a di                                   i    a c         e       d

      c      e               ide effec i e c                      ica i                f       P ai iff Ha                     a       , he e e ice ,

      g a        , a d ac i i ie c              i     e         i a e Ti e II f he ADA                                     i h he e ea i g

    i ai          d c i e de c ibed i H                          , 924 F.3d, 1093. Defe da                                     T             Da i            he

de ig a ed e                 a     he        b ic ffice                  be b ai i g he e                              e           f     ADA

acc              da i       a di        e            ib e            ee        he e                e       f       a e                           ih      a ified

di abi i . The ef e, he Defe da                                 a e       e ai i g                         he h            f           i j        c i e e ief             a




                                                                         Page 41
             Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 42 of 47




[ hei ] affi        a i e b iga i                     acc             da e e        i e    a          b ic e     i    i i ce           i i ed

 e ed            -c          ia            e ice ,          g a        ,     ac i i ie i a ea                   ab e e efficie

  a      e      e         e ha f               a ici a i              . H          , 924 F.3d, a 1109 Defe da                      T      Da

ha     he a     h i                   ec    i a d           e i e e                 e f    ad i i              a i ed        ie        ece a

 a i f Ti e II f he ADA,                          a                  ide e        e ed a       i ia        aid a d e ice . (See

K.S.A.        46-1212a) La                  , he Defe da                   ad i    ha     LAS a d i              Di ec        T        Da ca

       ad i i         a i ed           ie f       he Legi a                e[.] (See Page 8, Fi                 Pa ag a h i

Defe da             O        ii           ) Defe da         T         Da i         bjec         he E                  Y           d c i e

 i ce        e f hi ad i i                  a i ed      ie i c de e                     i gc           ia ce         i h Ti e II f he

ADA.

         94.        The Defe da                   ci e F               .U            G     .      W                   C           ,K      ., 161

F. S         . 2d 1261, (D. Ka . 2001)                      a g e ha Defe da                   LAS i                  bjec         be      ed b

P ai iff Ha              a       .

         95.        I                 a       K.S.A.            46-1212a, Defe da               LAS i c ea ed b                   he     a ea a

di i i         i hi       he LCC. Whi e he LCC ha de ega ed a                                   h i              Defe da           LAS

  e ee ADA e                 e        a d         g a       a     i ia       aid a d e ice                  c                i h he ADA,

he Defe da              LAS i a              b ic e     i             a i           e     ai          fa     ae       i hi        he     ea i g

 f 42 U.S.C.            12131(1)(B).

         96.        F                di c     e       i ai             f he F           ha dF               ee       hA e d e              ,

he ADA,             he Defe da                 a g          e     i           . Defe da         T          Da a d he Defe da

LAS a e         bjec             a e j i          e             b i g he           i e b adca               e ice i          c          ia ce

 i h Ti e II f he ADA, a e edia                                  a     e.




                                                                       Page 42
                   Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 43 of 47




                 97.        The Defe da                     a e de a di g ec                       i        f     b i gi g hei                     -c       ia

$2.74              i i      d           a c          ac i            c          ia ce     i h he ADA                        de R e 65(c) f he Fede a

R e              f Ci i P ced                   e. (See             . 206 i Defe da                     O             ii      ) ( If g a          ed, Ha            a

    i be e                 i ed                    ec       i       a        e Fed. R. Ci . P. 65(c). )

                 98.        The Defe da                     a e ba ed f                   e        i i g P ai iff Ha                        a             a a           fee

        c          e       ai                abide b        he ADA. 28 CFR                    35.130(f) ( A                   b ic e        i       a               ace a

         cha ge             a a ic a i di id a                                 i h a di abi i                    a      g             f i di id a               ih

di abi i ie                     c       e     he c              f       ea      e ,     ch a           he             i i        fa        i ia     aid

         g a           acce ibi i , ha a e e                             i ed             ide ha i di id a                            g                i h he

            di c i i a                        ea     e          e       i ed b        he Ac             hi           a . ) The a                icab e      e f he

Fede a R e                          f Ci i P ced                    ed e               e a ei i                       a ca aci             a a fi         ba                hi

 e          e ed e                      a      e     ic i g              de a d         ei i a                  i j     ci       .F         he           e, a

c             ia ce         i h he ADA i                            -de egab e, a Defe da                         T         Da ca                 ab       e hi         ef

    fa           iabi i             f       di c i i a i                a i i gf          he e ice ,                         g a       ,        ac i i ie        ffe ed

b           he Defe da                  .

                 99.        The Defe da                     a e a ac i g he e a i                               hi be            ee        he ADA a d he

Ka           a         a        e . (See Page 26, La                         Pa ag a h i Defe da                             O         ii         ) The fa e

        a e ha P ai iff Ha                           a          ad i          a e       ega he                  .H          e e , P ai iff Ha                   a       i

    i            ci i g he                  ae a            ha           a a ig ifica                       ei h             he ADA                ide g ea e

            ec i       . 28 C.F.R.              35.103(b) Wi h he e ac                         e            f he e           ae a           , he Ka         a

Legi a                  e be ie ed ha                   e       e        h a e Deaf            Ha d f Hea i g                                     a a       ei

de e             i i g          ha          he be           ea           fc             ica i           f        he         a e.




                                                                                  Page 43
             Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 44 of 47




        100.      Whi e ee i g i j                c i e e ief                 de Ti e II f he ADA, P ai iff Ha                                         a

       ha        a ege ha he               a de ied       ea i gf               acce         a        b ic e           i                g a ,

 e ice ,         ac i i ie . The Defe da                  ha e                 h         ha P ai iff Ha                            a     ha bee

       ided     ih     ea i gf          acce           he e    i e a di a d a di                      i       a c              e       a ai ab e

h       gh he         i e b adca i g e ice .

        101.      D e           he fac      ha P ai iff Ha                      a    i           , he                      ed          de         a

be e fec         c af ed. The                    e f he                   ed        de i      ac i a e he a ai ab e

 ea - i e ca i          i g f he                i e b adca i g e ice . A d f                              a        e                   f he

Defe da         S a e f Ka         a               a i        he Defe da                   LAS a d T                   Da i

ci c        e   i g he                 ed       de , if g a    ed.

                                            II. IN EN I NAL DI C IMINA I N
                                                 DELIBE A E INDIFFE ENCE

        102.      The c edib e a ega i                    fi e            i     a di c i i a i                (de ibe a e i diffe e ce)

a e           ece a                         P ai iff Ha               a          TRO, b          he Defe da                        a e            ha

he e a e          i e       i    a i        a ce . Thi        eed              be b ief      add e ed he e.

        103.      The Defe da                a e       ha Defe da                   T       Da            a         i g                           ih

Ha       a      [.] (See Page 26, Fi               Pa ag a h i Defe da                        O               ii       ) The c ai             i

     e beca      e he e a e         a       i      a ce       he e P ai iff Ha                    a            e           e            e e ig         ed

a d de ied b Defe da                   T        Da .

        104.      A     e       i ed, P ai iff Ha             a       a eged ha              he e had bee i e                             i   a

di c i i a i          .P           . MJB A                        C            ., 184 F.3d 1147, 1153 54 (10 h Ci . 1999)




                                                              Page 44
                 Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 45 of 47




             105.          P ai iff Ha                     a       i          e        i ed                 e e             a a i         i         i           i

    he a egi g i e                         i       a di c i i a i              .B                  .C                  , De a       e          f Re e               e, 562

F.3d 1222, 1228 (10 h Ci . 2009); P                                            a 1153

             106.          I       ead, i e               i       a di c i i a i                  ca be i fe ed f                   a defe da

de ibe a e i diffe e ce                                 he             g i e ih d ha                          i        fi       e i       ed        icie                 i

i e          e            i a i ai                       f fede a                  ec ed igh . P                            a 1153 I           he                   d ,

    [ ]he e           f     de ibe a e i diffe e ce i                          he c           e        fi e        i        a di c i i a i              c                i e

                  g : (1)                      edge ha a ha                       a fede a                    ec ed igh i                 b a       ia               i e ,

a d (2) a fai                  e       ac                    ha . . . i e ih d. B                           a 1229 (I           e     a            ai                 a

      i ed)

             107.          I        de                 b ai            ea         da age                de Ti e II f he ADA, P ai iff

Ha           a                     h               ha     he Defe da               ac ed           i hi e           i       a di c i i a i              .B

         .B                    .C          .D                 R             , 562 F.3d 1222, 1228 (10 h Ci . 2009) ( T                                      ec       e

c        e        a            da age                   de        504 [ f he Rehabi i a i                         Ac ], a       ai iff              e ab i h

    ha    he [            b ic e       i           ] di c i i a i                 a i e            i    a . ) (ci a i               i ed); ee a

H                 .C               T                    , 924 F.3d 1093, 1108 09 (10 h Ci . 2019) (C                                  c        i    :F               he

ADA           i             ec             e       a          da age , i e               i        a di c i i a i                          ha e cc                   ed.);

H            .B .              S                   C .C                     , 775 F. A                 953, 956 (10 h Ci . 2019) (C                         c        i       :

Te       h Ci c i              e ie            a d ag ee               ih     he ci c i h di g                         ha      ai iff ca           ec           e

c        e        a            da age                     af e e ab i hi g i e                          i   a di c i i a i                .)

             108.           [F]ai              e        ac i a e                  fc     d c           ha i             e ha        eg ige         ,a d

i         e a ee e                             f de ibe a e e . B                            a 1229; 28 C.F.R.                 35.160(a)(1) ( A                      b ic




                                                                                  Page 45
                  Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 46 of 47




e       i       ha           a ea                    ia e     e           e       e ha c                        ica i            i ha        ica             ,

    a ici a              ,        e be              f he         b ic, a d c           a i                i h di abi i ie a e a effec i e a

c                 ica i                  ih        he . ), (b)(1) ( A                b ic e      i         ha f         i ha                 ia e a              i ia

aid a d e ice                                he e ece a                   aff d        a ified i di id a                        i h di abi i ie ... a

e       a                        i                a ici a e i , a d e j                 he be efi                f, a e ice,               g a ,

ac i i            fa             b ic e           i .)

            109.             F       a ea                    ea , he Defe da                         ha e c        i        ed       fai         a e he

a               ia e          e               e        e ha P ai iff Ha                     a            ca e      a         a ici a e i                 hei

    e ice ,              g a             , a d ac i i ie .

                                                                              III. C NCL                  I N

            110.             The Defe da                     O           ii     ac              edge        ha     he had ecei ed P ai iff

Ha            a      '       e       e        , ef       e     f              he ADA Ti e II                     i i        e        i i g he

    ea P ai iff Ha                            a      i a di c i i a                     a        e ,a da e              a i g e ce i e de a d

f           a        e       e           i        de         ac .

            111.             Wi h hi TRO a d                            ei i a        i j       ci        , P ai iff Ha                a     i           ee i g a

c               de            ac i a e he a ai ab e ea - i e ca i                                        i g fea        e         ha he ca e                     a

    a ici a e i                  b e i g he                   g i g egi a i e                    ceedi g           f he 2021 Legi a i e Se i

    h       gh he                 i e b adca i g e ice                           hi e                    ffe i g i e a ab e ha                   .

            112.             Whe             hi     i iga i         c     e      ac         c        i    , he Defe da                 a e           c       ec a

    f hei e                      a de               e ha P ai iff Ha                    a        i               ge e c ded f                    a           f hei

        g a        , e ice , a d ac i i ie . Thi i c de                                         he         d ci             f he       a   c i           f       a

a di -                   ec di g , c                     e         a ai ab e           he Ka              a Legi a               e    eb i e, a d a                  ide




                                                                                Page 46
           Case 5:20-cv-04084-EFM-TJJ Document 27 Filed 03/11/21 Page 47 of 47




 ec di g , c            e         a ai ab e        hei Y     T be Cha         e.B h e ea                  ce       fc       e

c     ai i g he egi a i e                ceedi g .

          113.     P ai iff Ha           a        ha de            a ed ha (1) P ai iff Ha           a         i

    b a      ia        i e           cceed         he     e i ; (2) P ai iff Ha           a     i    ffe i e a ab e

i j       if he i j          ci    i de ied; (3) he P ai iff Ha                a        h ea e ed i j                   eigh

 he i j           he          i g a           i     ffe      de     he i j    ci       ; a d (4) he i j    ci                   d

      be ad e e              he     b ic i e e .

          WHEREFORE, P ai iff Ha                        a    e     e     ha    hi C           g a   he M i              f

Te         a      Re     ai i g O de a d P e i i a                 I j   ci        .

----------------------------------------------------------------

Re    ec f             b i ed hi 11 h f Ma ch                                 / /Ch i Ha    a
                                                                              PLAINTIFF,
                                                                              ch i @ igd. e
                                                                              600 S. Ha i     S
                                                                              A #11
                                                                              O a he, KS 66061
                                                                              512-366-3981




                                         CE         IFICA E            F E     ICE
I he eb ce if ha       hi 11 h f Ma ch, a    e a d c ec c     f he ab e a d
f eg i g d c e      a e      ia e ai a a a ached fi e i f    a f PDF    he c e                                                  f
 he U.S. Di ic C     f    he Di ic f Ka a a d a c         ih    age e aid a
  aced i   ai f he U.S. Mai      he f   i g:

                                  M.J. Wi    ghb
                                  A i a A         e Ge e a
                                  120 S.W. 10 h, 2 d F
                                  T e a, KS 66612

                                                                                                / /Ch i Ha a
                                                                                                PLAINTIFF,


                                                            Page 47
